


Exhibit 10.50

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ROYALTY PURCHASE AND SALE AGREEMENT

 

dated as of October 18, 2013

 

between

 

DEPOMED, INC.,

 

DEPO DR SUB, LLC, as Seller,

 

and

 

PDL BIOPHARMA, INC., as Purchaser

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

Article I DEFINED TERMS AND RULES OF CONSTRUCTION

 

1

Section 1.1

 

Defined Terms

 

1

Section 1.2

 

Rules of Construction

 

11

Article II CONTRIBUTION, PURCHASE AND SALE OF THE SUBJECT ASSETS

 

12

Section 2.1

 

Contribution, Purchase and Sale

 

12

Section 2.2

 

Purchase Price

 

14

Section 2.3

 

No Assumed Obligations

 

14

Section 2.4

 

Excluded Assets

 

14

Section 2.6

 

Payments

 

14

Article III REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

14

Section 3.1

 

Organization; Operations of Seller

 

15

Section 3.2

 

No Conflicts

 

15

Section 3.3

 

Authorization

 

16

Section 3.4

 

Ownership

 

17

Section 3.5

 

Governmental and Third Party Authorizations

 

17

Section 3.6

 

No Litigation

 

17

Section 3.7

 

Solvency

 

18

Section 3.8

 

Tax Matters

 

18

Section 3.9

 

No Brokers’ Fees

 

18

Section 3.10

 

Compliance with Laws

 

18

Section 3.11

 

Intellectual Property Matters

 

19

Section 3.12

 

License Agreements

 

21

Section 3.13

 

UCC Matters

 

23

Section 3.14

 

Margin Stock

 

23

Article IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

23

Section 4.1

 

Organization

 

23

Section 4.2

 

No Conflicts

 

24

Section 4.3

 

Authorization

 

24

Section 4.4

 

Governmental and Third Party Authorizations

 

24

Section 4.5

 

No Litigation

 

24

Section 4.6

 

Access to Information

 

24

Article V COVENANTS

 

25

Section 5.1

 

Notices; Books and Records; Audit Right

 

25

Section 5.2

 

Public Announcement; Confidentiality

 

27

Section 5.3

 

Commercially Reasonable Efforts; Further Assurances

 

28

Section 5.4

 

Royalty Payments on Account of the Subject Assets; Royalty Payment Instruction

 

29

Section 5.5

 

License Agreements

 

31

Section 5.6

 

Termination of a License Agreement

 

31

Section 5.7

 

Audits

 

31

Section 5.8

 

Reversionary Interest

 

32

Section 5.9

 

Tax Matters

 

32

Section 5.10

 

Existence

 

33

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

 

Page

Section 5.11

 

Seller Operations

 

33

Section 5.12

 

Enforcement of DM Portfolio Patents

 

34

Section 5.13

 

Compliance with Obligations under Certain Agreements

 

34

Section 5.14

 

Compliance with Terms of Certain Agreements

 

34

Section 5.15

 

Withdrawal of Certain Asserted Claims

 

34

Section 5.16

 

Enforcement of DM Portfolio Patents [***]

 

34

Article VI THE CLOSING

 

34

Section 6.1

 

Closing

 

34

Section 6.2

 

Closing Deliverables of the Selling Parties

 

34

Section 6.3

 

Closing Deliverables of the Purchaser

 

35

Section 6.4

 

Post-Closing Matter

 

35

Article VII INDEMNIFICATION

 

35

Section 7.1

 

Indemnification by the Seller

 

35

Section 7.2

 

Indemnification by the Purchaser

 

36

Section 7.3

 

Procedures

 

37

Section 7.4

 

Exclusive Remedy

 

38

Article VIII TERMINATION

 

38

Section 8.1

 

Termination Date

 

38

Section 8.2

 

Effect of Termination

 

38

Article IX MISCELLANEOUS

 

39

Section 9.1

 

Survival

 

39

Section 9.2

 

Performance; Equitable Relief

 

39

Section 9.3

 

Notices

 

39

Section 9.4

 

Successors and Assigns

 

40

Section 9.5

 

Nature of Relationship

 

41

Section 9.6

 

Entire Agreement

 

41

Section 9.7

 

Governing Law

 

41

Section 9.8

 

Waiver of Jury Trial

 

42

Section 9.9

 

Severability

 

42

Section 9.10

 

Counterparts

 

42

Section 9.11

 

Amendments; No Waivers

 

43

Section 9.12

 

Cumulative Remedies

 

43

Section 9.13

 

Table of Contents and Headings

 

43

Section 9.14

 

No Presumption Against Drafting Party

 

43

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

ii

--------------------------------------------------------------------------------


 

ROYALTY PURCHASE AND SALE AGREEMENT

 

This ROYALTY PURCHASE AND SALE AGREEMENT (this “Royalty Purchase and Sale
Agreement”) dated as of October 18, 2013 is among Depomed, Inc., a California
corporation (“Depomed”), Depo DR Sub, LLC, a Delaware limited liability company
(the “Seller,” and together with Depomed, the “Selling Parties”) and PDL
BioPharma, Inc., a Delaware corporation (the “Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, immediately prior to the Contribution (as defined below), Depomed had
the right to receive certain royalty and other payments with respect to the DM
Portfolio Products under each of the License Agreements (in each case, as
defined below);

 

WHEREAS, prior to the Closing (as defined below), Depomed contributed and
assigned to the Seller the Contributed Assets (as defined below); and

 

WHEREAS the Seller desires to sell, assign, transfer and convey to the
Purchaser, free and clear of all Liens (as defined below), other than Permitted
Liens (as defined below), and the Purchaser desires to purchase, acquire and
accept from the Seller, the Subject Assets described herein, upon and subject to
the terms and conditions set forth in this Royalty Purchase and Sale Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION

 

Section 1.1                                   Defined Terms. The following
terms, as used herein, shall have the following respective meanings:

 

“Actual Knowledge” means the actual knowledge of [***]

 

“Adverse Change” means any event, circumstance or change that could reasonably
be expected to result, individually in the aggregate, in (a) an adverse effect
in any material respect on the legality, validity or enforceability of any of
the Transaction Documents, any of the License Agreements or the back-up security
interest granted pursuant to Section 2.1(e), (b) an adverse effect in any
material respect on the right or ability of a Selling Party or any valid
successor thereto to perform any of its obligations under any of the Transaction
Documents to which it is a party, or the right or ability of a Selling Party or
any valid successor thereto to perform any of its obligations under any of the
License Agreements, or the right or ability of a Selling Party or any

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

valid successor thereto to consummate the transactions contemplated hereunder or
under any of the other Transaction Documents to which it is a party, (c) an
adverse effect in any material respect on the rights or remedies of a Selling
Party or any valid successor thereto or the Purchaser under any of the
Transaction Documents or any of the License Agreements, (d) an adverse effect on
the timing, amount or duration of the Royalty Payments or the right of the
Purchaser to receive the Royalty Payments, or (e) an adverse effect on the
Subject Assets.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

 

“Assigned Rights” means, collectively, the rights of Depomed under or in respect
of each of the License Agreements to the extent applicable with respect to, and
solely to the extent that any required consent to assignment of such right has
been obtained, (a) any right to receive royalty or audit reports, summaries or
other information from a Licensee; (b) any right to audit, inspect or otherwise
review any of the records of a Licensee or the right to receive any related
audit reports; (c) any right to enforce the DM Portfolio Intellectual Property
Rights against a breaching Licensee; (d) any right to make indemnification
claims and receive indemnity and reimbursements in respect of infringement of DM
Portfolio Intellectual Property Rights of Depomed; (e) any right to disapprove
or consent to an assignment or transfer (by operation of law or otherwise)
pursuant to a License Agreement; and (f) any right to bring any action, demand,
proceeding or claim, in law or in equity, with respect to the enforcement of any
rights under or relating to a License Agreement to receive Royalty Payments or
any of the foregoing Assigned Rights.

 

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (b) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for such
Person or for any substantial part of its property; (c) corporate or other
entity action taken by such Person to authorize any of the actions set forth in
clause (a) or clause (b) above; or (d) without the consent or acquiescence of
such Person, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

or similar Applicable Law, or the filing of any such petition against such
Person, or, without the consent or acquiescence of such Person, the entering of
an order appointing a trustee, custodian, receiver or liquidator of such Person
or of all or any substantial part of the property of such Person, in each case
where such petition or order shall remain unstayed or shall not have been stayed
or dismissed within 90 days from entry thereof; provided that in the case of an
involuntary petition, such Person has not challenged such petition within 90
days thereof.

 

“Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by Depomed, the Seller and the Purchaser substantially in the form of
Exhibit A to the Disclosure Letter.

 

“Biovail Manufacturing Transfer Agreement” means the Manufacturing Transfer
Agreement (Controlled Release Metformin Formulations — USA) dated December 13,
2005, between Depomed and Biovail Laboratories International SRL.

 

“Biovail Supply Agreement” means the Supply Agreement (Extended Release
Metformin Formulations — U.S.A.) dated December 13, 2005, between Depomed, Inc.
and Biovail Laboratories International SRL.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

 

“Closing” has the meaning set forth in Section 6.1.

 

“Closing Date” has the meaning set forth in Section 6.1.

 

“Collection Account” means a segregated account of the Seller, subject to the
Control Agreement in favor of Purchaser, established for the benefit of the
Seller and Purchaser and maintained at Wells Fargo Bank pursuant to the terms of
the Control Agreement (or such other account as established pursuant to
Section 5.4(a)).

 

“Confidential Information” shall mean, as it relates to any party hereto (or its
Affiliates) who provides information (the “Disclosing Party”) to the other party
hereto (the “Receiving Party”), all information (whether written or oral, or in
electronic or other form) furnished before or after the date hereof by or on
behalf of the Disclosing Party, including information that relates to the
Contributed Assets or any part thereof, the License Agreements, the DM Portfolio
Products and the DM Portfolio Intellectual Property Rights, including: (a) any
reports, data, materials or other documents of any kind relating in any way,
directly or indirectly, to this Disclosing Party or its Affiliates, the
Contributed Assets or any part thereof or the circumstances giving rise to the
Royalty Payments or any part thereof, and including reports, data, materials or
other documents of any kind delivered pursuant to or under any of the License
Agreements; and (b) any inventions, devices, improvements, formulations,
discoveries, compositions, ingredients, patents, patent applications, know-how,
processes, trial results, research, developments or any other intellectual
property, trade secrets or information involving or relating in any way,
directly or indirectly, to the DM Portfolio Intellectual Property Rights or any
infringement thereof. Notwithstanding the foregoing definition, “Confidential
Information” shall not include information that is (i) independently developed
or discovered by a Receiving Party without use of any Confidential Information
as demonstrated by the Receiving Party, (ii) already in the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

public domain at the time the information is disclosed by a Disclosing Party or
has become part of the public domain after such disclosure through no breach by
a Receiving Party of this Royalty Purchase and Sale Agreement, (iii) obtained by
a Receiving Party from other sources not known to have an obligation of
confidentiality to Disclosing Party, (iv) required to be disclosed in any
document to be filed with any Governmental Authority or (v) required to be
disclosed by court or administrative order, or under securities laws, rules and
regulations applicable to any party hereto or pursuant to the rules and
regulations of any stock exchange or stock market on which the securities of any
party hereto (or its Affiliates) may be listed for trading.

 

“Contributed Assets” means, collectively, (a) the Subject Assets and (b) the
Assigned Rights.

 

“Contribution” has the meaning set forth in Section 2.1(a).

 

“Contribution Agreement” means that certain contribution agreement to be entered
into between Depomed and the Seller substantially in the form of Exhibit D to
the Disclosure Letter, pursuant to which such parties shall effect the
Contribution.

 

“Control Agreement” means the Control Agreement, dated as of the Closing Date,
among Wells Fargo Bank, Seller and the Purchaser or, with respect to any
Collection Account established after the Closing Date, an agreement,
satisfactory in form and substance to the Purchaser and executed by the
financial institution or securities intermediary at which such Collection
Account is maintained, pursuant to which such financial institution or
securities intermediary confirms and acknowledges the Purchaser’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Purchaser as to disposition of funds in such account, without
further consent by the Seller.

 

“Depomed” has the meaning set forth in the preamble.

 

“Designated DM Portfolio Products” means (i) “Products” as defined as of the
date of this Royalty Purchase and Sale Agreement in the Santarus Agreement; and
(ii) the “500mg Product” and “1000mg Product” as defined as of the date of this
Royalty Purchase and Sale Agreement in the Valeant Agreement.

 

“Disclosure Letter” means the disclosure letter dated as of the date hereof and
delivered to the Purchaser by the Selling Parties in respect of this Royalty
Purchase and Sale Agreement.

 

“Disputes” has the meaning set forth in Section 3.11(e).

 

“Distribution Report” means a report, prepared on a calendar quarter basis on
behalf of the Seller and certified by an Executive Officer as to the accuracy of
all amounts included in such report, setting forth, with respect to the
applicable calendar quarter and in such form as mutually agreed as between the
Selling Parties and the Purchaser, (a) the aggregate amount of payments received
by the Selling Parties during such calendar quarter under or in respect of the
License Agreements, (b) with respect to such aggregate amount, (i) the amounts
thereof constituting Royalty Payments, (ii) the amount thereof constituting any
indemnity payments and cost reimbursements that are expressly [***], (iii) the
amount thereof allocable to Royalty Payables, and (iv) the amount of
Reimbursable Expenses incurred during such calendar quarter, and, in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

each case, the basis for such calculations; (c) the amount of any [***] with
respect to payments made during such calendar quarter and the basis for such
calculation; (d) the amount of any payments made [***] and that was not
deposited into the Collection Account; (e) the gross amount of proceeds
deposited into the Collection Account during such calendar quarter; (f) the
gross amount of distributions made from the Collection Account during such
calendar quarter; and (g) a reconciliation of amounts payable to, versus
actually paid to, or swept or withheld by, each of the Selling Parties and the
Purchaser with respect to payments received during such calendar quarter.

 

“Dollar” or the sign “$” means United States dollars.

 

“DM Portfolio Intellectual Property Rights” means, as the following relates to
the DM Portfolio Products and solely to the extent owned or controlled by
Depomed, all intellectual property rights arising from or associated with the
following, whether protected, created or arising under the laws of the United
States or any other jurisdiction:  (i) trade names, trademarks and service marks
(registered and unregistered), domain names and other Internet addresses or
identifiers, trade dress and similar rights, and applications (including intent
to use applications and similar reservations of marks and all goodwill
associated therewith) to register any of the foregoing (collectively, “Marks”);
(ii) Patents; (iii) trade secrets, know-how, inventions, methods, processes and
processing instructions, technical data, specifications, research and
development information, technology including rights and licenses, product
roadmaps, customer lists and any other information, in each case to the extent
any of the foregoing derives economic value (actual or potential) from not being
generally known to other persons who can obtain economic value from its
disclosure or use, excluding any Patents that may cover or protect any of the
foregoing (collectively, “Trade Secrets”); and (iv) moral rights, publicity
rights, data base rights and any other proprietary or intellectual property
rights of any kind or nature that do not comprise or are not protected by Marks,
Patents or Trade Secrets.

 

“DM Portfolio Patents” has the meaning set forth in Section 3.11(a).

 

“DM Portfolio Product” means, collectively:  (i) “Products” as defined as of the
date of this Royalty Purchase and Sale Agreement in the BII Agreement;
(ii) “Licensed Product” as defined as of the date of this Royalty Purchase and
Sale Agreement in the Janssen Agreement; (iii) “Products” as defined as of the
date of this Royalty Purchase and Sale Agreement in the Merck Agreement;
(iv) “Products” as defined as of the date of this Royalty Purchase and Sale
Agreement in the Santarus Agreement; (v) “Licensed Product” as defined as of the
date of this Royalty Purchase and Sale Agreement in the LG Agreement;
(vi) “500mg Product” and “1000mg Product” as defined as of the date of this
Royalty Purchase and Sale Agreement in the Valeant Agreement; and (vii) in the
case a New Arrangement entered into by a Selling Party in accordance with the
terms hereof, the analogous term for “product,” “licensed product,” or
comparable concept as defined in the New License Agreement.

 

[***]

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

“Executive Officer” means the chief executive officer, chief financial officer
and the general counsel of Depomed.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

 

“Glumetza” means the extended-release formulation(s) of Metformin as the single
active pharmaceutical ingredient covered or claimed by the DM Portfolio Patents,
including without limitation the formulation that is the subject of Depomed’s
NDA No. 21-748 and/or IND No. 60,747 and/or sNDAs thereof, and known under the
brand name Glumetza®, as well as any currently marketed products of Santarus
pursuant to the Santarus Agreement, as well as any 1000 mg Metformin
extended-release monotherapy tablet formulation based on one or more of the DM
Portfolio Patents for which regulatory approval may be obtained by or on behalf
of Depomed during the term of this Royalty Purchase and Sale Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any jurisdiction.

 

[***]

 

“Knowledge” means, with respect to [***]

 

“License Agreements” means, collectively, the following license agreements:

 

(i) that certain License and Services Agreement, effective as of March 4, 2011,
by and between Boehringer Ingelheim International GMBH and Depomed (as amended,
extended, supplemented or otherwise modified from time to time, the “BII
Agreement”);

 

(ii) that certain License Agreement, effective as of August 5, 2010, by and
between Janssen Pharmaceutica N.V. and Depomed (as amended, extended,
supplemented or otherwise modified from time to time, the “Janssen Agreement”);

 

(iii) that certain Non-Exclusive License, Covenant Not to Sue and Right of
Reference Agreement, effective as of July 21, 2009, by and between Merck &
Co., Inc. and Depomed (as amended, extended, supplemented or otherwise modified
from time to time, the “Merck Agreement”);

 

(iv) that certain Commercialization Agreement, effective as of August 22, 2011,
by and between Santarus, Inc. and Depomed (as amended, extended,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time, the “Santarus Agreement”);

 

(v) that certain Amended License Agreement, effective as of January 9, 2007,
between LG Life Sciences Ltd. and Depomed (as amended, extended, supplemented or
otherwise modified from time to time, the “LG Agreement”);

 

(vi) that certain Amended and Restated License Agreement (Extended Release
Metformin Formulations—Canada), dated as of December 13, 2005, between Biovail
Laboratories International SRL and Depomed (as amended, extended, supplemented
or otherwise modified from time to time, the “Valeant Agreement”); and

 

(vii) any New License Agreement.

 

“Licensee” means:

 

(i) with respect to the BII Agreement, Boehringer Ingelheim International GMBH
and any successor or assignee thereunder;

 

(ii) with respect to the Janssen Agreement, Janssen Pharmaceutica N.V. and any
successor or assignee thereunder;

 

(iii) with respect to the Merck Agreement, Merck & Co., Inc. and any successor
or assignee thereunder;

 

(iv) with respect to the Santarus Agreement, Santarus, Inc. and any successor or
assignee thereunder;

 

(v) with respect to the LG Agreement, LG Life Sciences Ltd. and any successor or
assignee thereunder;

 

(vi) with respect to the Valeant Agreement, Biovail Laboratories International
SRL and any successor or assignee thereunder; and

 

(vii) with respect to any New License Agreement entered into by a Selling Party
in accordance with the terms hereof, the licensee party to the New License
Agreement.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement in the
nature of a security interest, in each case to secure payment of a debt or other
liability or performance of an obligation, including any conditional sale or any
sale with recourse.

 

“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses), fine, judgment, liability, obligation, penalty or
Set-off.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

7

--------------------------------------------------------------------------------

 

“Lupin Agreement” means the Settlement and License Agreement dated as of
February 22, 2012, between Depomed, Santarus, Inc. and Lupin Limited.

 

“Metformin” means metformin, and any salts, esters, free acid forms, free base
forms, racemates, enantiomers, solvates (including hydrates), polymorphic forms,
complexes, crystal forms, and congeners thereof.

 

“New Arrangement” has the meaning set forth in Section 5.6.

 

“New License Agreement” has the meaning set forth in Section 5.6.

 

“Patent” means any patents, inventor certificates, patent applications
(including provisionals, continuations, divisionals, and continuations in part),
utility models and rights equivalent thereto, patents issuing from any
applications, reissues, reexaminations, extensions (including patent term
extension, supplemental protection certificates, and any extension of term by
any appropriate Governmental Authority), and post-grant proceedings and all
foreign equivalents thereof.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office or any
other comparable Governmental Authority within or outside the U.S., for any DM
Portfolio Intellectual Property Rights that are Patents.

 

“Permitted Liens” means any: (a) Liens in favor of Purchaser or its Affiliates;
(b) Liens created, permitted or required by the Transaction Documents in favor
of the Purchaser and its Affiliates; and (c) Liens incurred by the Purchaser.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Account” means the account of the Purchaser for which the Purchaser
has instructed the Selling Parties in writing to direct all payments owed the
Purchaser under the Transaction Documents, which account the Purchaser may
change from time-to-time by furnishing written notice to the Selling Parties.

 

“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.

 

[***]

 

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
any DM Portfolio Products may, subject to the applicable License Agreement, be
marketed, sold and distributed in a jurisdiction, issued by the appropriate
Regulatory Agency.

 

“Reimbursable Expenses” means, net of any recoveries or reimbursements paid to a
Selling Party from a third party (other than the Purchaser), any documented,
out-of-pocket costs and expenses of any Selling Party reasonably incurred in
connection with (a) the maintenance and prosecution of any DM Intellectual
Property Rights and any infringement relating thereto (but only to the extent
such maintenance or prosecution is required under the terms of a License
Agreement or is required pursuant to the terms hereof), (b) the enforcement of
the License Agreement (except as provided in Section 5.5(d)), (c) the entering
into any New License Agreements if incurred at the direction of Purchaser, and
(d) any performance of any obligations, the cost of which are expressly borne by
the Purchaser hereunder (including pursuant to Section 5.5(e)), in each case to
the extent (i) such costs and expenses relate directly to the DM Portfolio
Products (in other words, if any such costs and expenses relate only partially
to the DM Portfolio Products, then in such proportion as such costs and expenses
relate to the DM Portfolio Products) and (ii) not reimbursed by a Licensee in
accordance with the applicable Licensee Agreement or otherwise reimbursed by the
Purchaser hereunder.

 

“Reversionary Interest” has the meaning set forth in Section 5.8.

 

“Reversionary Interest Commencement Date” has the meaning set forth in
Section 5.8.

 

“Reversionary Interest Threshold” means $481,000,000.

 

“Royalty Payables” means any payment obligations of a Selling Party under
Article 4 of the Biovail Manufacturing Transfer Agreement and the related
Biovail Supply Agreement that are based on either Net Sales or Depomed Revenues
(each as defined in the Biovail Manufacturing Transfer Agreement) and result
from the sale of DM Portfolio Products to which the Royalty Payments relate.

 

“Royalty Payment Instruction” means the irrevocable direction to each of the
Licensees under the License Agreements substantially in the form set forth in
Exhibit B to the Disclosure Letter.

 

“Royalty Payments” means:

 

(a)                                 all royalties, milestone payments and other
amounts paid, owed, accrued or otherwise required to be paid to a Selling Party,
in each case accruing from and after the Royalty Payments Commencement Date, by
the Licensees (and any Sublicensees thereof), pursuant to, and subject to the
terms and conditions of the License Agreements, including any payments or
consideration paid or payable to the Selling Parties in connection with any
amendments, restatements, supplements, modifications, waiver or replacement of
the License Agreements;

 

(b)                                 all accounts (as defined under the UCC)
evidencing the rights to the payments and amounts described in clause (a) above;
and

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

(c)                                  all proceeds (as defined under the UCC) of
any of the foregoing;

 

provided that (A) Royalty Payments shall exclude (without duplication of any
amounts deducted or reimbursed by the Purchaser as Reimbursable Expenses):

 

(i)                                     [***]

 

(ii)                                  [***]; and

 

(B) Royalty Payments shall be calculated net of Reimbursable Expenses and
Royalty Payables.

 

“Royalty Payments Commencement Date” means October 1, 2013.

 

“Royalty Purchase and Sale Agreement” has the meaning set forth in the preamble.

 

“Royalty Reports” means reports provided by Licensees (including any
certifications in respect thereof) to a Selling Party pursuant to and in
accordance with the License Agreements setting forth calculations for royalty
payments required under such License Agreement and such other information as
specified in the applicable License Agreement with respect to the applicable DM
Portfolio Product for the relevant period.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Account” means such account of the Seller as the Seller shall notify the
Purchaser in writing from time to time.

 

“Seller Indemnified Party” has the meaning set forth in Section 7.2.

 

“Seller Organizational Documents” means the certificate of formation of the
Seller dated as of October 16, 2013 and the limited liability company agreement
of the Seller dated as of the date hereof.

 

“Selling Party” has the meaning set forth in the preamble.

 

“Set-off” means any [***]

 

“Subject Assets” means all of Depomed’s or the Seller’s, as applicable, right,
title and interest in, to and under each of the License Agreements to receive
the Royalty Payments, subject to the Reversionary Interest.

 

“Sublicensee” means any licensee of a Licensee under any of the License
Agreements.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Transaction Documents” means this Royalty Purchase and Sale Agreement, the Bill
of Sale, the Royalty Payment Instructions, the Control Agreement, the Disclosure
Letter and the Contribution Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of Applicable Law, the perfection or the effect
of perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(e) is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than the State of
Delaware, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this Royalty
Purchase and Sale Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

Section 1.2                                   Rules of Construction.

 

Unless the context otherwise requires, in this Royalty Purchase and Sale
Agreement:

 

(a)                                 A term has the meaning assigned to it and an
accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

 

(b)                                 Unless otherwise defined, all terms that are
defined in the UCC shall have the meanings stated in the UCC.

 

(c)                                  Words of the masculine, feminine or neuter
gender shall mean and include the correlative words of other genders.

 

(d)                                 The definitions of terms shall apply equally
to the singular and plural forms of the terms defined.

 

(e)                                  The terms “include”, “including” and
similar terms shall be construed as if followed by the phrase “without
limitation”.

 

(f)                                   Unless otherwise specified, references to
an agreement or other document include references to such agreement or document
as from time to time amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms thereof (subject to any restrictions on
such amendments, restatements, reformations, supplements or modifications set
forth herein or in any of the other Transaction Documents) and include any
annexes, exhibits and schedules attached thereto.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

(g)                                  References to any Applicable Law shall
include such Applicable Law as from time to time in effect, including any
amendment, modification, codification, replacement or reenactment thereof or any
substitution therefor.

 

(h)                                 References to any Person shall be construed
to include such Person’s successors and permitted assigns (subject to any
restrictions on assignment, transfer or delegation set forth herein or in any of
the other Transaction Documents), and any reference to a Person in a particular
capacity excludes such Person in other capacities.

 

(i)                                     The word “will” shall be construed to
have the same meaning and effect as the word “shall”.

 

(j)                                    The words “hereof”, “herein”, “hereunder”
and similar terms when used in this Royalty Purchase and Sale Agreement shall
refer to this Royalty Purchase and Sale Agreement as a whole and not to any
particular provision hereof, and Article, Section and Exhibit references herein
are references to Articles and Sections of, and Exhibits to, this Royalty
Purchase and Sale Agreement unless otherwise specified.

 

(k)                                 In the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and each of the words “to” and “until” means “to but excluding”.

 

(l)                                     Where any payment is to be made, any
funds are to be applied or any calculation is to be made under this Royalty
Purchase and Sale Agreement on a day that is not a Business Day, unless this
Royalty Purchase and Sale Agreement otherwise provides, such payment shall be
made, such funds shall be applied and such calculation shall be made on the
succeeding Business Day, and payments shall be adjusted accordingly.

 

(m)                             Any reference herein to a term that is defined
by reference to its meaning in any of the License Agreements shall refer to such
term’s meaning in such License Agreement (including any other defined terms in
such License Agreement that are included in such term’s meaning thereunder) as
in existence on the date hereof.

 

ARTICLE II
CONTRIBUTION, PURCHASE AND SALE OF THE SUBJECT ASSETS

 

Section 2.1                                   Contribution, Purchase and Sale.

 

(a)                                 On or prior to the Closing Date, Depomed
shall have contributed, assigned, transferred, conveyed and granted to the
Seller, and the Seller shall have, pursuant to the terms of the Contribution
Agreement, acquired and accepted from Depomed, all of Depomed’s rights, title
and interest in and to the Contributed Assets, free and clear of any and all
Liens, other than Permitted Liens (the “Contribution”).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Subject to the terms and conditions of this
Royalty Purchase and Sale Agreement, on the Closing Date, the Seller hereby
sells, assigns, transfers, conveys and grants to the Purchaser, and the
Purchaser hereby purchases, acquires and accepts from the Seller, all of the
Seller’s rights, title and interest in and to the Subject Assets, free and clear
of any and all Liens, other than Permitted Liens.

 

(c)                                  The Selling Parties and the Purchaser
intend and agree that the sale, assignment, transfer, conveyance and granting of
the Subject Assets under this Royalty Purchase and Sale Agreement shall be, and
are, a true, complete, absolute and irrevocable assignment and sale by the
Seller to the Purchaser of the Subject Assets that is absolute and irrevocable
and that such assignment and sale shall provide the Purchaser with the full
benefits of ownership of the Subject Assets. Neither the Selling Parties, on the
one hand, nor the Purchaser, on the other, intends the transactions contemplated
hereby to be, or for any purpose characterized as, a loan from the Purchaser to
the Seller or a pledge or assignment or a security agreement. Each Selling Party
waives any right to contest or otherwise assert that this Royalty Purchase and
Sale Agreement does not constitute a true, complete, absolute and irrevocable
sale and assignment by the Seller to the Purchaser of the Subject Assets under
Applicable Law, which waiver shall be enforceable against the Selling Parties in
any Bankruptcy Event in respect of a Selling Party. The sale, contribution,
assignment, transfer, conveyance and granting of the Subject Assets shall be
reflected on the Selling Parties’ financial statements and other records as a
sale of assets to the Purchaser (except to the extent GAAP or the rules of the
SEC require otherwise with respect to Depomed’s consolidated financial
statements).

 

(d)                                 Each of the Selling Parties hereby
authorizes the Purchaser or its designee to execute, record and file, and
consents to the Purchaser or its designee executing, recording and filing, at
the Purchaser’s sole cost and expense, financing statements in the appropriate
filing offices under the UCC (and continuation statements with respect to such
financing statements when applicable), and amendments thereto or assignments
thereof, in such manner and in such jurisdictions as are necessary or
appropriate (i) to evidence or perfect (x) the sale, contribution, assignment,
transfer, conveyance and grant by Depomed to the Seller, and the acquisition and
acceptance by the Seller from Depomed, of the Contributed Assets, and (y) the
sale, assignment, transfer and conveyance by the Seller to the Purchaser, and
the purchase, acquisition and acceptance by the Purchaser from the Seller, of
the Subject Assets and (ii) to perfect the security interest in the Contributed
Assets granted by the Selling Parties to the Purchaser pursuant to
Section 2.1(e).

 

(e)                                  Notwithstanding that the Selling Parties
and the Purchaser expressly intend for the sale, contribution, assignment,
transfer, conveyance and granting of the Subject Assets to be a true, complete,
absolute and irrevocable sale and assignment, in the event that any transfer
contemplated by this Royalty Purchase and Sale Agreement is held not to be a
sale, each of the Selling Parties hereby assigns, conveys, grants and pledges to
the Purchaser, as security for its obligations created hereunder, a security
interest in and to all of such Selling Party’s right, title and interest in, to
and under the Contributed Assets, whether now owned or hereafter

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

acquired, and any proceeds (as such term is defined in the UCC) thereof and,
solely in such event, this Royalty Purchase and Sale Agreement shall constitute
a security agreement.

 

Section 2.2                                   Purchase Price. In full
consideration for the sale assignment, transfer, conveyance and granting of the
Subject Assets to the Purchaser, and subject to the terms and conditions set
forth herein, the Purchaser shall pay (or cause to be paid) to the Seller, or
the Seller’s designee, on the Closing Date, the sum of $240,500,000, in
immediately available funds by wire transfer to the Seller Account (the
“Purchase Price”).

 

Section 2.3                                   No Assumed Obligations.
Notwithstanding any provision in this Royalty Purchase and Sale Agreement or any
other writing to the contrary, the Purchaser is purchasing, acquiring and
accepting only the Subject Assets and is not assuming any liability or
obligation of the Seller or any of the Seller’s Affiliates of whatever nature,
whether presently in existence or arising or asserted hereafter (including any
liability or obligation of a Selling Party under any of the License Agreements).
All such liabilities and obligations shall be retained by and remain liabilities
and obligations of the Selling Parties or their Affiliates, as the case may be
(the “Excluded Liabilities and Obligations”).

 

Section 2.4                                   Excluded Assets. The Purchaser
does not, by purchase, acquisition or acceptance of the Subject Assets,
purchase, acquire or accept any of the DM Portfolio Intellectual Property
Rights.  Notwithstanding anything to the contrary herein, Depomed may continue
to license and sell the DM Portfolio Products (or products similar thereto) and
otherwise license the DM Portfolio Intellectual Property without restriction
(except as expressly set forth in Section 5.5(g) hereof or elsewhere herein) and
no such sales or licenses shall give rise to any obligation to make payments in
respect thereof to Purchaser, except to the extent of the Subject Assets.

 

Section 2.6                                   Payments.

 

(a)                                 Payments in Respect of Royalty Payments.  In
connection with the purchase of the Subject Assets, the Purchaser shall be
entitled to receive the Royalty Payments, subject to the Reversionary Interest.

 

(b)                                 Payment Procedures.  Subject to the
procedures set forth in Section 5.4, any payments to be made by a party to this
Royalty Purchase and Sale Agreement or under any other Transaction Document
shall be made by wire transfer of immediately available funds to such party.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in Exhibit C to the Disclosure Letter, each of the Selling
Parties, on a joint and several basis, hereby represents and warrants to the
Purchaser as of the date hereof and as of the Closing Date as follows:

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

Section 3.1                                   Organization; Operations of
Seller.

 

(a)                                 Depomed is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has all powers and authority, and all licenses, permits, franchises,
authorizations, consents and approvals, required to own its property and conduct
its business as now conducted (except where the failure to have such licenses,
permits, franchises, authorizations, consents or approvals would not reasonably
be expected to result in an Adverse Change) and to execute, deliver, and perform
its obligations under the Transaction Documents and to exercise its rights and
to perform its obligations under each of the License Agreements. Depomed is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification or good standing is required by Applicable Law (except
where the failure to be so qualified or in good standing could not reasonably be
expected to result in an Adverse Change).

 

(b)                                 The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all powers and authority, and all licenses, permits,
franchises, authorizations, consents and approvals, required to own its property
and conduct its business as now conducted (except where the failure to have such
licenses, permits, franchises, authorizations, consents or approvals would not
reasonably be expected to result in an Adverse Change) and to execute, deliver,
and perform its obligations under the Transaction Documents and to exercise its
rights and to perform its obligations under each of the License Agreements. The
Seller is duly qualified to transact business and is in good standing in every
jurisdiction in which such qualification or good standing is required by
Applicable Law (except where the failure to be so qualified or in good standing
could not reasonably be expected to result in an Adverse Change).

 

(c)                                  The Seller was formed on October 16, 2013
for the sole purpose of acquiring the Contributed Assets as contemplated by the
Contribution, selling the Subject Assets to the Purchaser as contemplated hereby
and otherwise performing its obligations under the Transaction Documents.  The
Seller has not been, is not, and will not be engaged, in any business unrelated
to the effecting the transactions contemplated by the Transaction Documents. 
The sole assets of the Seller that it has owned or will own consist exclusively
of the Contributed Assets and any rights arising under the Transaction
Documents.  Since the date of the Seller’s formation, the Seller has not
incurred any obligations or liabilities or engaged in any business activities of
any type or kind whatsoever or entered into any agreements or arrangements with
any Person, except as required to execute and deliver the Transaction Documents
and to consummate the transactions contemplated thereby.  The Seller has no
obligations or liabilities, except those incurred in connection with, and
pursuant to the Transaction Documents and the transactions contemplated thereby.

 

Section 3.2                                   No Conflicts.

 

(a)                                 None of the execution and delivery by a
Selling Party of any of the Transaction Documents, the performance by a Selling
Party of the obligations contemplated hereby or thereby or the consummation of
the transactions contemplated hereby or thereby will: (i) contravene, conflict
with, result in a breach, violation,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

cancellation or termination of, constitute a default (with or without notice or
lapse of time, or both) under, require prepayment under, give any Person the
right to exercise any remedy or obtain any additional rights under, or
accelerate the maturity or performance of or payment under, in any respect,
(A) any Applicable Law or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which a Selling Party or any of its
Subsidiaries or any of their respective assets or properties may be subject or
bound, (B) any legally effective term or provision of any contract, agreement,
indenture, lease, license, deed, commitment, obligation or instrument to which a
Selling Party or any of its Subsidiaries is a party or by which a Selling Party
or any of its Subsidiaries or any of their respective assets or properties is
bound or committed (including the License Agreements) or (C) any term or
provision of any of the organizational documents of a Selling Party or any of
its Subsidiaries, except in the case of clauses (A) and (B) as would not,
individually or in the aggregate, reasonably be expected to result in an Adverse
Change; (ii) give rise to any additional right of termination, cancellation or
acceleration of any right or obligation of a Licensee or any of its Sublicensees
under a License Agreement, or (iii) except as provided in any of the Transaction
Documents, result in or require the creation or imposition of any Lien on the
Contributed Assets or the Subject Assets.

 

(b)                                 Except for Permitted Liens and liens for
taxes not yet due and payable or that are not delinquent or are being contested
in good faith, neither Selling Party has granted, nor does there exist, any Lien
on the Transaction Documents, the License Agreements or the Contributed Assets
nor does there exist any Lien on the DM Portfolio Intellectual Property Rights.

 

Section 3.3                                   Authorization.

 

(a)                                 Each Selling Party has the legal right under
the terms of each of the License Agreements after giving effect to, and under,
Applicable Law to enter into this Royalty Purchase and Sale Agreement and each
of the other Transaction Documents, including, without limitation, the right to
sell, contribute, assign, transfer, convey and grant the Contributed Assets to
the Seller and to sell, assign, transfer, convey and grant the Subject Assets to
the Purchaser, as the case may be, in each case as contemplated hereby and the
other Transaction Documents.

 

(b)                                 Each Selling Party has all corporate or
limited liability company, as applicable, power and authority to execute and
deliver, and perform its obligations under, each of the Transaction Documents
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of each of the Transaction Documents and the performance
by each Selling Party of its obligations hereunder and thereunder have been duly
authorized by such Selling Party. Each of the Transaction Documents has been
duly executed and delivered by each Selling Party. Each of the Transaction
Documents constitutes the legal, valid and binding obligation of each Selling
Party, enforceable against such Selling Party in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar Applicable Laws affecting creditors’ rights generally and general
equitable principles.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

Section 3.4                                   Ownership.

 

(a)                                 The Seller is the exclusive owner of the
entire right, title (legal and equitable) and interest in, to and under the
Contributed Assets and has good and valid title thereto, free and clear of all
Liens (other than Permitted Liens), and prior to the Contribution, Depomed was
the exclusive owner of the entire right, title (legal and equitable) and
interest in, to and under the Contributed Assets and had good and valid title
thereto, free and clear of all Liens (other than Permitted Liens).  The Subject
Assets sold, assigned, transferred, conveyed and granted to the Purchaser on the
Closing Date have not been pledged, sold, contributed, assigned, transferred,
conveyed or granted by either Selling Party to any other Person (other than the
Contribution). At the time of the Contribution, Depomed had full right to
contribute, assign, transfer, convey and grant the Contributed Assets to the
Seller, and following the Contribution, the Seller has full right to sell,
contribute, assign, transfer, convey and grant the Subject Assets to the
Purchaser. Upon the sale, assignment, transfer, conveyance and granting by the
Seller of the Subject Assets to the Purchaser, the Purchaser shall acquire good,
valid and marketable title to the Subject Assets free and clear of all Liens,
other than Permitted Liens, and shall be the exclusive owner of the Subject
Assets.

 

(b)                                 Subject to the Reversionary Interest as
contemplated hereby, no Person other than the Purchaser has any right to receive
the Royalty Payments payable under each of the License Agreements (other than to
the extent the Purchaser assigns its right to receive the Royalty Payments
payable under any of the License Agreements to any other Person).

 

Section 3.5                                   Governmental and Third Party
Authorizations. The execution and delivery by the Selling Parties of the
Transaction Documents, the performance by each of the Selling Parties of its
respective obligations hereunder and thereunder and the consummation of any of
the transactions contemplated hereunder and thereunder (including the sale,
contribution, assignment, transfer, conveyance and granting of the Contributed
Assets to the Seller and sale, assignment, transfer, conveyance and granting of
the Subject Assets to the Purchaser as contemplated hereby) do not require any
consent, approval, license, order, authorization or declaration from, notice to,
action or registration by or filing with any Governmental Authority or any other
Person, except for the filing of UCC financing statements, the notice to each of
the Licensees contained in the Royalty Payment Instructions and those previously
obtained.

 

Section 3.6                                   No Litigation. Except as disclosed
under Part II, Item 1 of Depomed’s quarterly report on Form 10-Q filed with the
SEC on August 8, 2013, there is no (a) action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, investigation or other proceeding
(whether civil, criminal, administrative, regulatory, investigative or informal)
pending or, to the Knowledge of the Selling Parties, threatened, against,
relating to or affecting any DM Portfolio Product or the Subject Assets
(including under the License Agreements), at law or in equity, or (b) inquiry or
investigation (whether civil, criminal, administrative, regulatory,
investigative or informal) by or before a Governmental Authority pending or, to
the Knowledge of the Selling Parties, threatened in writing, against a Selling
Party or any of its Subsidiaries against, relating to or affecting any DM
Portfolio Product or the Subject Assets

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

17

--------------------------------------------------------------------------------

 

(including under the License Agreements) that, in each case, (i) if adversely
determined, could reasonably be expected to result in an Adverse Change, or
(ii) challenges or seeks to prevent, enjoin, alter, delay, make illegal or
otherwise interfere with the consummation of any of the transactions
contemplated by any of the Transaction Documents.  To the Knowledge of the
Selling Parties, no event has occurred or circumstance exists that may give rise
to or serve as a basis for the commencement of any such action, suit,
arbitration, claim, investigation, proceeding or inquiry.

 

Section 3.7                                   Solvency. Upon consummation of the
transactions contemplated by the Transaction Documents and the application of
the proceeds therefrom, (a) the present fair saleable value of each of the
Selling Parties’ property and assets will be greater than the sum of its debts
and liabilities, including contingent liabilities, (b) the present fair saleable
value of each of the Selling Parties’ property and assets will be greater than
the amount that would be required to pay such Selling Party’s probable
liabilities on its existing debts and other liabilities, including contingent
liabilities, as they become absolute and matured, (c) neither of the Selling
Parties will have unreasonably small capital with which to conduct its business
in which it is engaged as such business is now conducted and is proposed to be
conducted,  and (e) neither of the Selling Parties has incurred, intends to
incur, or believes (nor should it reasonably believe) that it will incur, debts
and liabilities, including contingent liabilities, beyond its ability to pay
such debts and liabilities as they become absolute and matured. No step has been
taken or is intended by either of the Selling Parties or, so far as each Selling
Party is aware, any other Person to make either Selling Party subject to a
Bankruptcy Event.

 

Section 3.8                                   Tax Matters. Each of the Selling
Parties has filed (or caused to be filed) all material tax returns required by
Applicable Law to have been filed by such Selling Party and has paid or remitted
all taxes required to be paid by it where the failure to pay would result in a
Lien on any of the Subject Assets, except any such taxes that are not yet due or
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books.

 

Section 3.9                                   No Brokers’ Fees. Neither Selling
Party has taken any action that would entitle any person or entity to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.

 

Section 3.10                            Compliance with Laws. None of the
Selling Parties or any of their Subsidiaries (a) has violated or is in violation
of or has been given notice of any violation of, or, to the Knowledge of the
Selling Parties, is under investigation with respect to or has been threatened
to be charged with any violation of, any Applicable Law or any judgment, order,
writ, decree, injunction, stipulation, consent order, permit or license granted,
issued or entered by any Governmental Authority or (b) is subject to any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority, in each case
with respect to clause (a) and (b) above, that could reasonably be expected to
result in an Adverse Change.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

Section 3.11                            Intellectual Property Matters.

 

(a)                                 Exhibit C to the Disclosure Letter sets
forth an accurate and complete list of each DM Portfolio Intellectual Property
Right that is a Patent (the “DM Portfolio Patents”), including for each such
Patent: (i) the jurisdictions in which such Patent is pending, allowed, granted
or issued, (ii) the patent number or pending patent application serial number,
(iii) the scheduled expiration date of such issued Patent, including extensions
granted and applied for, (iv) the scheduled expiration date of each Patent
issuing from such pending patent applications once issued and (v) the owner of
such Patent.

 

(b)                                 To the Knowledge of the Selling Parties,
each DM Portfolio Patent issued in the United States or the European Patent
Office includes at least one valid and enforceable claim that covers one or more
of the DM Portfolio Products.  To the Knowledge of the Selling Parties, each DM
Portfolio Patent set forth on Section 3.11(b) of Exhibit C to the Disclosure
Letter includes at least one valid and enforceable claim covering the DM
Portfolio Product identified as being covered by such DM Portfolio Patent. 
[***]

 

(c)                                  There are no unpaid maintenance or renewal
fees payable by the Seller to any third party that currently are overdue for any
of the DM Portfolio Patents. No DM Portfolio Patents have lapsed or been
abandoned, cancelled or expired. Each individual associated with the filing and
prosecution of the DM Portfolio Patents, including the named inventors of the DM
Portfolio Patents, has complied in all material respects with all applicable
duties of candor and good faith in dealing with any Patent Office, including any
duty to disclose to any Patent Office all information known by such inventors to
be material to the patentability of each of the DM Portfolio Patents (including
any relevant prior art), in each case, in those jurisdictions where such duties
exist.

 

(d)                                 Subsequent to the issuance of the DM
Portfolio Patents, neither Selling Party has filed any disclaimer or made or
permitted any other voluntary reduction in the scope of the DM Portfolio
Patents. Except as set forth on Exhibit C to the Disclosure Letter, neither
Selling Party has been nor is currently involved in any interference,
re-examination, opposition, derivation or other post-grant proceedings involving
any of the DM Portfolio Patents and no allowable or allowed subject matter of
the DM Portfolio Patents is subject to any competing conception claims of
allowable or allowed subject matter of any Patents of any third party and have
not been the subject of any interference, re-examination, opposition, derivation
or other post-grant proceedings.

 

(e)                                  Except as disclosed under Part II, Item 1
of Depomed’s quarterly report on Form 10-Q filed with the SEC on August 8, 2013
or set forth on Exhibit C to the Disclosure Letter, there is no opposition,
interference, reexamination, derivation or other post-grant proceeding,
injunction, claim, suit, action, citation, summon, subpoena, hearing, inquiry,
investigation (by the International Trade Commission or otherwise), complaint,
arbitration, mediation, demand, decree or other dispute, disagreement,
proceeding or claim (collectively, “Disputes”) pending, or, to the Knowledge of
the Selling Parties, threatened, involving a Selling Party, or, to the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

Knowledge of the Selling Parties, pending or threatened against any other Person
(including each of the Licensees) challenging the legality, validity,
enforceability or ownership of or otherwise relating to any of the DM Portfolio
Patents or that could give rise to any Set-off against the Royalty Payments.
There are no Disputes pending, or to the Knowledge of the Selling Parties,
threatened in writing, involving a Selling Party and any DM Portfolio Product,
and, to the Knowledge of the Selling Parties, pending or threatened in writing
against any other Person (including each of the Licensees) and relating to any
DM Portfolio Product. To the Knowledge of the Selling Parties, none of the DM
Portfolio Patents nor DM Portfolio Products is subject to any outstanding
injunction, judgment, order, decree, ruling, settlement or other disposition of
a Dispute.

 

(f)                                   There is no pending or, to the Knowledge
of the Selling Parties, threatened in writing, and no event has occurred or
circumstance exists that (with or without notice or lapse of time, or both)
could reasonably be expected to give rise to or serve as a basis for any,
action, suit or proceeding, or any investigation or claim by any Person to which
a Selling Party or, to the Knowledge of the Selling Parties, any of the
Licensees or its Sublicensee is or could be a party, that claims that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of any Designated DM Portfolio Product by any of the Licensees, their Affiliate
or their Sublicensees pursuant to the License Agreements does or could infringe
on any patent or other intellectual property rights of any other Person or
constitute misappropriation of any other Person’s trade secrets or other
intellectual property rights. Neither Selling Party has received any written
notice of any action, suit, proceeding or investigation or claim by any Person,
and, to the Knowledge of the Selling Parties, neither the Licensees nor any
Sublicensees have received any written notice of any action, suit, proceeding or
investigation or claim by any Person that claims that the manufacture, use,
marketing, sale, offer for sale, importation or distribution of any DM Portfolio
Product by any of the Licensees, their Affiliate or their Sublicensees pursuant
to the License Agreements does or could infringe on any patent or other
intellectual property rights of any other Person or constitute misappropriation
of any other Person’s trade secrets or other intellectual property rights. To
the Knowledge of the Selling Parties, there are no issued Patents owned by any
third party that limit or would be infringed by the manufacture, use, marketing,
sale, offer for sale, importation or distribution of any Designated DM Portfolio
Product in any country in which any Designated DM Portfolio Product is currently
manufactured, used, marketed, sold, offered for sale or imported pursuant to the
License Agreements and there are no pending patent applications owned by any
third party containing claims that, if a Patent issues thereon, would limit or
be infringed by the manufacture, use, marketing, sale, offer for sale,
importation or distribution of any Designated DM Portfolio Product by a Selling
Party, the Licensees or any of their respective licensees in any country in
which any Designated DM Portfolio Product is currently manufactured, used,
marketed, sold, offered for sale or imported pursuant to the License
Agreements.  To the Knowledge of the Selling Parties, there are no issued
Patents owned by any third party that limit or would be infringed [***] and
there are no pending

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

patent applications owned by any third party containing claims that, if a Patent
issues thereon, would limit or be infringed [***].

 

(g)                                  Except as disclosed in Depomed’s reports
and other information filed with, or furnished to, the SEC prior to the Closing
Date, to the Knowledge of the Selling Parties, there is no third party
infringing any DM Portfolio Patents to the extent relating to the DM Portfolio
Products. Neither Selling Party has received any notice under any of the License
Agreements of infringement of any of the DM Portfolio Patent.

 

(h)                                 Each of the Selling Parties and, to the
Knowledge of the Selling Parties, the Licensees has taken commercially
reasonable precautions to protect the secrecy, confidentiality and/or value of
any DM Portfolio Intellectual Property Rights that are know-how or other trade
secrets of the Selling Parties licensed under the License Agreements, except
where the failure to do so could not reasonably be expected to result in an
Adverse Change.

 

(i)                                     Except for the DM Portfolio Intellectual
Property Rights, neither of Selling Parties nor any of Affiliates of either
Selling Party controls any Patents that, absent a license, would be infringed by
the manufacture, use, sale, offer for sale or importation of any DM Portfolio
Product.

 

(j)                                    Neither Selling Party has received nor is
otherwise in possession of any written legal opinion with respect to any third
party intellectual property rights relating to any DM Portfolio Patents or DM
Portfolio Products, including any freedom-to-operate, product clearance,
patentability or right-to-use opinion.

 

(k)                                 [***]

 

(l)                                     [***]

 

(m)                             The date of Regulatory Approval referred to in
Section 24.2 of the Supply Agreement dated as of December 13, 2005, between
Biovail Laboratories International SRL and Depomed is December 27, 2007.

 

(n)                                 No claims of any DM Portfolio Patent are
being asserted by Depomed or any other Person in any action, suit or proceeding
of any kind other than as disclosed on Exhibit C to the Disclosure Letter.

 

Section 3.12                            License Agreements.

 

(a)                                 Other than the Transaction Documents and the
License Agreements, there is no contract, agreement or other arrangement
(whether written or oral) to which a Selling Party or any of its Subsidiaries is
a party or by which any of their respective assets or properties is bound or
committed (i) that creates a Lien on, affects or otherwise relates to the
Subject Assets or each of the License Agreements as it relates to the Subject
Assets, or (ii) for which breach, nonperformance, termination,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

cancellation or failure to renew could reasonably be expected to result in an
Adverse Change.

 

(b)                                 Each of the License Agreements is in full
force and effect and is the legal, valid and binding obligation of Depomed and,
to the Knowledge of the Selling Parties, the applicable Licensee, enforceable
against Depomed and, to the Knowledge of the Selling Parties, the applicable
Licensee in accordance with its terms, subject, as to enforcement of remedies,
to bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally and general equitable principles. The
execution and delivery of, and performance of obligations under, each of the
License Agreements were and are within the powers of the Selling Parties [***].
Each of the License Agreements was duly authorized by all necessary action on
the part of, and validly executed and delivered by, Depomed and, to the
Knowledge of the Selling Parties, the applicable Licensee. [***] Following the
execution and delivery of the Transaction Documents and the performance of the
parties’ rights and obligations hereunder and thereunder, [***] in accordance
with its terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally and general equitable principles. [***]

 

(c)                                  Neither Selling Party has waived any rights
or defaults under any of the License Agreements or released any of the
Licensees, in whole or in part, from any of their obligations thereunder.  There
are no pending requests for waivers or modifications in respect of the License
Agreements.  Neither of the Selling Parties nor, to the Knowledge of the Selling
Parties, any Licensee has agreed to amend or waive any provision of the License
Agreements, and there is no current proposal to do so.

 

(d)                                 [***]

 

(e)                                  [***]

 

(f)                                   Neither Selling Party has consented to any
assignment, pledge, sale or other transfer (including licenses) by any Licensee
of any of such Licensee’s rights or obligations under its Licensee Agreement,
and neither Selling Party has any Knowledge of any such assignment, pledge, sale
or other transfer (including licenses) by any Licensee. Except as contemplated
by Section 2.1, neither Selling Party has assigned, sold or otherwise
transferred any of its rights or obligations, in whole or in part, under the
License Agreements nor has granted, incurred or suffered to exist any Liens
(other than Permitted Liens and liens for taxes not yet due and payable or that
are not delinquent or are being contested in good faith) on the License
Agreements or any of its rights thereunder or on any of the Subject Assets, and
neither Selling Party has received any notice from any Licensee of such
Licensee’s intent to assign, pledge, sell or otherwise transfer (including
license) any of such Licensee’s rights or obligations under its License
Agreement.

 

(g)                                  Neither of the Selling Parties nor any of
the Licensees has made any claim of indemnification under any of the Licensee
Agreements.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

(h)                                 Neither of the Selling Parties has exercised
its rights to conduct an audit under any of the License Agreements.

 

(i)                                     To the Knowledge of the Selling Parties,
each of the Selling Parties has received all amounts due and payable to it under
each of the License Agreements.

 

(j)                                    To the Knowledge of the Selling Parties,
each of the Licensees has complied in all material respects with its obligations
to develop the DM Portfolio Products and seek and obtain Regulatory Approval for
the DM Portfolio Products pursuant to its License Agreement.

 

Section 3.13                            UCC Matters.

 

(a)                                 Depomed and the Seller’s exact legal names
are, and since the date of their organization on August 7, 1995 and October 16,
2013, respectively, have been, “Depomed, Inc.” and “Depo DR Sub, LLC,”
respectively. Depomed’s chief executive office is, and since such date of
organization has been, located in, and its jurisdiction of organization is, and
since such date of organization has been, the State of California.  Each of
Depomed and the Seller is a registered organization under the laws of the State
of Delaware. Since the applicable date of organization, neither Selling Party
has been the subject of any merger or other corporate or other reorganization in
which such Selling Party’s identity or status was materially changed, except in
each case when it was the surviving or resulting Person.

 

(b)                                 Assuming that the Purchaser has not agreed
to subordinate any claims and rights created by any Transaction Documents in and
to the Subject Assets, such claims and rights of the Purchaser are not
subordinated to any creditor of either Selling Party or any other Person.

 

Section 3.14                            Margin Stock. Neither Selling Party is
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no portion of the Purchase Price shall be used by
either Selling Party for a purpose that violates Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Selling Parties as of the
date hereof and as of the Closing Date as follows:

 

Section 4.1                                   Organization. The Purchaser is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has all powers and authority, and all
licenses, permits, franchises, authorizations, consents and approvals of all
Governmental Authorities, required to own its property and conduct its business
as now conducted.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

Section 4.2                                   No Conflicts. None of the
execution and delivery by the Purchaser of any of the Transaction Documents to
which the Purchaser is party, the performance by the Purchaser of the
obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (i) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to which the Purchaser
or any of its assets or properties may be subject or bound, (ii) any term or
provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which the Purchaser is a party or by
which the Purchaser or any of its assets or properties is bound or committed or
(iii) any term or provision of any of the organizational documents of the
Purchaser.

 

Section 4.3                                   Authorization. The Purchaser has
all powers and authority to execute, deliver, and perform its obligations under,
the Transaction Documents to which it is party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of each
of the Transaction Documents to which the Purchaser is party and the performance
by the Purchaser of its obligations hereunder and thereunder have been duly
authorized by the Purchaser. Each of the Transaction Documents to which the
Purchaser is party has been duly executed and delivered by the Purchaser. Each
of the Transaction Documents to which the Purchaser is party constitutes the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally and general equitable principles.

 

Section 4.4                                   Governmental and Third Party
Authorizations. The execution and delivery by the Purchaser of the Transaction
Documents to which the Purchaser is party, the performance by the Purchaser of
its obligations hereunder and thereunder and the consummation of any of the
transactions contemplated hereunder and thereunder do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except as described in Section 3.5.

 

Section 4.5                                   No Litigation. There is no
(a) action, suit, arbitration proceeding, claim, demand, citation, summons,
subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
knowledge of the Purchaser, threatened by or against the Purchaser, at law or in
equity, or (b) inquiry or investigation (whether civil, criminal,
administrative, regulatory, investigative or informal) by or before a
Governmental Authority, to the knowledge of the Purchaser, pending or threatened
against the Purchaser, that, in each case, challenges or seeks to prevent,
enjoin, alter, delay, make illegal or otherwise interfere with the consummation
of any of the transactions contemplated by any of the Transaction Documents to
which the Purchaser is party.

 

Section 4.6                                   Access to Information. The
Purchaser acknowledges that it has (a) reviewed the License Agreements and such
other documents and information relating to the DM Portfolio Intellectual
Property Rights and the DM Portfolio Products and (b) had the opportunity to ask
such questions of, and to receive answers from, representatives of the Seller
concerning

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

the License Agreements, the DM Portfolio Intellectual Property Rights and the DM
Portfolio Products, in each case, as it deemed necessary to make an informed
decision to purchase, acquire and accept the Subject Assets in accordance with
the terms of this Royalty Purchase and Sale Agreement. The Purchaser has such
knowledge, sophistication and experience in financial and business matters that
it is capable of evaluating the risks and merits of purchasing, acquiring and
accepting the Subject Assets in accordance with the terms of this Royalty
Purchase and Sale Agreement.

 

ARTICLE V
COVENANTS

 

The parties hereto covenant and agree as follows:

 

Section 5.1                                   Notices; Books and Records; Audit
Right.

 

(a)                                 The Selling Parties shall provide to the
Purchaser:

 

(i)                                     [***] as promptly as practicable (but in
no event more than five Business Days) following receipt by a Selling Party of
written notice of [***], written notice thereof (including reasonable details to
enable the Purchaser to understand the applicable matters involved including, as
applicable, the events or circumstances that gave rise to such matters, the
relief and/or remedies being sought, any proposed corrective action to be taken,
relevant timelines involved with such matters and such other information to
enable [***] together with a copy of such written notice received by a Selling
Party along with any related materials with respect thereto;

 

(ii)                                  [***] as promptly as practicable (but in
no event more than five Business Days) following receipt by a Selling Party of
any written notice, demand, certificate, correspondence, report or other
communication relating [***] written notice thereof (including reasonable
details to enable the Purchaser to understand the applicable matters involved
and the relevant timeline involved with such matters, together with a copy of
such written notice, demand, certificate, correspondence, report or other
communication received by a Selling Party);

 

(iii)                               Within 30 days after the end of each
calendar quarter, a Distribution Report, along with, [***] reasonable
documentation relating to [***];

 

(iv)                              Subject to Section 5.1(e), concurrently with
the delivery of the Distribution Report, a copy of each Royalty Report received
and bank account statements for the Collection Account with respect to such
calendar quarter;

 

(v)                                 [***] as promptly as practicable (but in no
event more than five Business Days) following receipt of any written notices
given or received by Depomed under [***] copies of such notices;

 

(vi)                              [***] as promptly as practicable (but in no
event more than five Business Days) after obtaining [***];

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

(vii)                           As promptly as practicable (and in any event
within five Business Days) after obtaining Actual Knowledge of any of the
following: (A) the occurrence of a Bankruptcy Event in respect of a Selling
Party; (B) any breach or default by a Selling Party of or under any covenant,
agreement or other provision of any Transaction Document; (C) any representation
or warranty made by a Selling Party in any of the Transaction Documents or in
any certificate delivered to the Purchaser pursuant to this Royalty Purchase and
Sale Agreement shall prove to be untrue, inaccurate or incomplete in any
significant respect on the date as of which made; or (D) any change, effect,
event, occurrence, state of facts, development or condition that could
reasonably be expected to result in an Adverse Change, written notice thereof;
and

 

(viii)                        Not less than 30 days prior to (or such shorter
period as may be reasonably acceptable to the Purchaser) any change in, or
amendment or alteration of, Depomed’s (i) legal name, (ii) form or type of
organizational structure or (iii) jurisdiction of organization, written notice
thereof.

 

(b)                                 Each party shall keep and maintain, or cause
to be kept and maintained, proper books and records relating to Royalty Payments
and other payments or reimbursements received or paid hereunder, and in the case
of the Selling Parties, under each of the License Agreement, which books and
records shall be maintained for three years following the last date in which the
Purchaser is entitled to receive Royalty Payments hereunder or such longer
period as required by Applicable Law. For so long as the Purchaser is entitled
to receive Royalty Payments hereunder and for a period of three years
thereafter, upon prior written notice to a Selling Party, the Purchaser has the
right to require an audit of such books and records to verify the accuracy of
the Royalty Payments to the Purchaser hereunder and the accuracy of any Royalty
Report or Distribution Report or of information contained in any certificate of
an officer of a Selling Party provided to the Purchaser pursuant to
Section 5.1(e) of this Royalty Purchase and Sale Agreement.

 

(c)                                  Any such audit shall occur (i) not more
than once in any calendar year, (ii) upon not less than 30 days prior written
notice, and (iii) during normal business hours, and shall be conducted by a
nationally recognized independent accounting firm selected and engaged by the
Purchaser, subject to the reasonable consent of the Selling Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), which
accounting firm shall agree to keep all such books and records and any other
information confidential to the extent required hereunder and under the License
Agreements (provided that nothing herein shall require the Selling Parties to
disclose any information to the Purchaser or any such independent accounting
firm to the extent such disclosure would constitute a breach by a Selling Party
of any confidentiality obligations under a License Agreement as in effect on the
date hereof).  If such audit results in a determination that for any period
covered by such audit, based on payments received by the Selling Parties under
the License Agreements and withdrawals made to the Collection Account during
such period, there was an under-payment of Royalty Payments to the Purchaser,
such amount shall be promptly paid by the Selling Parties to the Purchaser, plus
interest, calculated on a

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

365-day or 366-day basis, as applicable, at a rate equal to the then current
prime rate of interest quoted in the Money Rates section of the on-line edition
of the Wall Street Journal (at http://www.interactive.wsj.com) plus two percent
(2%), for the period from and including the date when such amount should have
been paid by a Selling Party to the Purchaser in accordance with this Royalty
Purchase and Sale Agreement through but excluding the date of payment of such
amount, together with all interest thereon in accordance with this
Section 5.1(c). The fees and expenses of the independent accounting firm shall
be borne by the Purchaser, unless the audit shows an under-payment of more than
five percent (5%) for any calendar year of Royalty Payments received by
Purchaser during such period.

 

(d)                                 [***]

 

(e)                                  [***]

 

Section 5.2                                   Public Announcement;
Confidentiality.

 

(a)                                 After the execution of this Royalty Purchase
and Sale Agreement, each party may make public disclosure with respect to this
Royalty Purchase and Sale Agreement and the transactions contemplated hereby;
provided that (A) any such public disclosure in the form of a press release
shall be in a form mutually acceptable to the Purchaser and the Selling Parties,
(B) each of the Purchaser and Depomed shall provide the other a reasonable prior
opportunity to review any such public disclosure to be contained in any current
report on Form 8-K to be filed with the SEC in connection with the execution of
this Royalty Purchase and Sale Agreement (it being understood that no further
prior review shall be required for any disclosure contained in any other report
filed with, or furnished to, the SEC so long as such disclosure is consistent
with such prior disclosure or is otherwise required to be disclosed as
determined in the good faith judgment of the disclosing party, pursuant to GAAP
or Applicable Law), and (C) the parties shall cooperate with respect to any
requests to be submitted to the SEC or other Governmental Authority for
confidential treatment of portions of this Royalty Purchase and Sale Agreement
(and any other Transaction Documents).

 

(b)                                 Except as required by Applicable Law or the
rules and regulations of any securities exchange or trading system or any
Governmental Authority and except as otherwise set forth in this Section 5.2,
any Receiving Party who is provided or furnished with any Confidential
Information pursuant to the provisions of this Agreement will treat and hold as
confidential and will cause each of its Affiliates, directors, officers,
employees, agents, representatives and similarly situation persons to whom any
such information is disclosed, in the same manner that it treats and holds the
confidentiality of its own proprietary and confidential information, and not
disclose to any Person any and all Confidential Information furnished to it by
the Disclosing Party, and to use such Confidential Information only in
connection with the Transaction Documents and the performance of the
transactions contemplated hereby. Notwithstanding the foregoing, except to the
extent that such disclosure would not be permitted under the terms of any
confidentiality obligations

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

27

--------------------------------------------------------------------------------

 

under any License Agreement (in which case, the Disclosing Party shall designate
the Confidential Information as restricted from such further disclosure), the
Receiving Party may disclose Confidential Information on a need-to-know basis to
its directors, employees, managers, officers, agents, advisors, lawyers,
bankers, lenders, investors (and potential lenders and investors) and, in the
case of the Purchaser, transferees or assignees of the Subject Assets; provided,
however, that such Persons shall be informed of the confidential nature of such
information and shall be obligated to keep such Confidential Information
confidential pursuant to obligations of confidentiality no less onerous than
those set forth herein.

 

(c)                                  In the event that the Selling Parties or
the Purchaser receives a subpoena, or other validly-issued administrative or
judicial process, requesting that Confidential Information of the other party
hereto be disclosed, it will promptly notify such other party of such receipt.
The party hereto receiving such request will thereafter be entitled to comply
with such subpoena or other process, only to the extent required by Applicable
Law.

 

Section 5.3                                   Commercially Reasonable Efforts;
Further Assurances.

 

(a)                                 Subject to the terms and conditions of this
Royalty Purchase and Sale Agreement, each party hereto will use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary under Applicable Laws to consummate the
transactions contemplated by the Transaction Documents to which either Selling
Party or the Purchaser, as applicable, is party, including to (i) perfect the
Contribution, (ii) perfect, vest and maintain in the Purchaser consistent with
the terms hereof good, valid and marketable rights and interests in and to the
Subject Assets, free and clear of all Liens (other than Permitted Liens),
(iii) execute and deliver such other documents, certificates, instruments,
agreements and other writings and to take such other actions as may be
necessary, or reasonably requested by the other party hereto, in order to
consummate or implement expeditiously the transactions contemplated by any
Transaction Document to which either Selling Party or the Purchaser, as
applicable, is party, (iv) create, evidence and perfect the Purchaser’s back-up
security interest granted pursuant to Section 2.1(e) (including the execution of
a Control Agreement with respect to the Collection Account), and (v) enable the
Purchaser to exercise or enforce any of the Purchaser’s rights under any
Transaction Document to which either Selling Party or the Purchaser, as
applicable, is party.

 

(b)                                 The Selling Parties and the Purchaser shall
cooperate and provide assistance as reasonably requested by a party hereto, at
the expense of such party hereto (except as otherwise set forth herein), in
connection with any litigation, arbitration, investigation or other proceeding
(whether threatened, existing, initiated or contemplated prior to, on or after
the date hereof) to which such party hereto, any of its Affiliates or
controlling persons or any of their respective officers, directors,
equityholders, controlling persons, managers, agents or employees is or may
become a party or is or may become otherwise directly or indirectly affected or
as to which any such Persons have a direct or indirect interest, in each case
relating to any Transaction

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

Document, the Subject Assets or the transactions described herein or therein but
in all cases excluding any litigation brought by a Selling Party (for itself or
on behalf of any Seller Indemnified Party) against the Purchaser or brought by
the Purchaser (for itself or on behalf of any Purchaser Indemnified Party)
against a Selling Party; provided that nothing herein shall require the
disclosure of any information that would impair the attorney-client privilege
applicable thereto; provided, further, that, the parties agree to take all such
reasonable steps to allow for the disclosure of any such information in a manner
that will not impair the attorney-client privilege, including entering into a
joint defense agreement or other agreement with one another in order to maintain
the attorney-client privilege of any such information disclosed.

 

(c)                                  Each Selling Party and the Purchaser shall
comply with all Applicable Laws with respect to the Transaction Documents, the
License Agreements, the Subject Assets and all ancillary agreements related
thereto.

 

(d)                                 Neither Selling Party shall enter into any
contract, agreement or other legally binding arrangement (whether written or
oral), or grant any right to any other Person, in any case that would conflict
with the Transaction Documents or the rights granted to the Purchaser hereunder
or thereunder, or impair either Seller Party’s ability to perform its
obligations under the Transaction Documents, or, except as permitted hereby,
impair any of the Purchaser’s rights and remedies under the Transaction
Documents.

 

Section 5.4                                   Royalty Payments on Account of the
Subject Assets; Royalty Payment Instruction.

 

(a)                                 Promptly following the execution of this
Agreement, Depomed shall deliver a Royalty Payment Instruction to each Licensee
or otherwise direct each Licensee to make all Royalty Payments to the Collection
Account.  Funds deposited into the Collection Account shall be swept on a weekly
basis into the Purchaser Account.  No Selling Party shall terminate, or
otherwise have any right to terminate, amend or modify, the Control Agreement or
change the Collection Account, without the Purchaser’s prior written consent. 
Any such consent, which the Purchaser may grant or withhold in its sole and
absolute discretion, shall be subject to the satisfaction of each of the
following conditions to the satisfaction of the Purchaser:  (i) any successor
financial institution at which the Collection Account will be maintained shall
be acceptable to the Purchaser; (ii) the Purchaser, the Seller and such
successor financial institution shall have entered into a Control Agreement;
(iii) all funds and items in the Collection Account that is to be terminated
shall be transferred to the new account held at the successor financial
institution prior to the termination of the then existing Collection Account;
and (iv) the Purchaser shall have received evidence that all Licensees have been
instructed to remit all future amounts payable under the License Agreements to
the new account at the successor financial institution.  All amounts in respect
of Royalty Payments deposited in the Collection Account shall be held by the
Seller in the Collection Account in trust for the benefit of the Purchaser.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

(b)                                 The Collection Account shall be the account
into which all payments (other than reimbursement payments under clause
(A)(i) of the provisio to the definition of Royalty Payments) made to a Selling
Party in respect of any License Agreement are to be remitted.  All amounts
deposited into the Collection Account shall be swept from the Collection Account
into the Purchaser Account on a weekly basis; provided, however, that the Seller
shall be permitted to withdraw from the Collection Account in advance of any
sweep any estimated amounts owed a Selling Party in respect of estimated
Reimbursable Expenses and Royalty Payables and any amounts deposited in such
Collection Account constituting any indemnity payments and cost reimbursements
that are expressly excluded from the definition of Royalty Payments.

 

(c)                                  If any Licensee, any Sublicensee or any
other Person (notwithstanding the terms of the Royalty Payment Instruction with
respect to its License Agreement) makes any payment in respect of the Subject
Assets directly to either Selling Party (or to any of their Subsidiaries) other
than payments made to the Collection Account, then (i) the portion of such
payment that represents Royalty Payments owed to the Purchaser at such time
shall be held by such Selling Party (or such Subsidiary) in trust for the
benefit of the Purchaser, and (ii) such Selling Party promptly, and in any event
no later than five Business Days following the receipt by such Selling Party (or
such Subsidiary) of such portion of such payment, shall remit, or cause to
remitted, such portion of such payment to the Collection Account in the exact
form received with all necessary endorsements.

 

(d)                                 If any Licensee takes any Set-off in
accordance with the terms of its License Agreement where such Set-off (or any
portion thereof) is made in respect of any event occurring, circumstance
existing or action taken prior to the Royalty Payments Commencement Date but has
the effect of reducing amounts to be paid to the Purchaser following the Closing
Date, then the Selling Parties shall cause the amount of such Set-off (or
portion thereof, as the case may be) to be paid promptly (but in no event later
than five Business Days following such Set-off) to the Purchaser Account.

 

(e)                                  Within 5 Business Days of the delivery of
any Distribution Report, the parties shall make such payments as necessary to
correct any underpayments or overpayments to the Purchaser as identified in such
Distribution Report (taking into account any payments due to the Seller pursuant
to Section 5.8).

 

(f)                                   All amounts payable by a Selling Party to
the Purchaser or the Purchaser to a Selling Party under this Royalty Purchase
and Sale Agreement but not paid within such 5 Business Day period, unless
contesting in good faith any such amounts owed, shall accrue interest from and
including the date that is the 5th Business Day following delivery of the
applicable Distribution Report through but excluding the date such payment,
together with all interest thereon in accordance with this Section 5.4(e), is
made by the applicable party at a rate, calculated on a 365-day or 366-day
basis, as applicable, equal to the then current prime rate of interest quoted in
the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

Money Rates section of the on-line edition of the Wall Street Journal (at
http://www.interactive.wsj.com) plus two percent (2%).

 

(g)                                  Neither Selling Party shall amend, modify,
supplement, restate, waive, cancel or terminate any Royalty Payment Instruction
without the prior written consent of the Purchaser, except to the extent
necessary to effect a change in the Collection Account in accordance with
Section 5.4(a).

 

Section 5.5                                   License Agreements.

 

[*** 3 Pages Redacted ***]

 

(f)                                   Subject to the provisions of each of the
License Agreements and any rights of Licensees thereunder and any limitations
that Selling Party reasonably requires to protect the attorney-client privilege
based on advice from outside counsel (provided that, where so advised, the
Selling Parties shall enter into a joint defense agreement or other agreement
with the Purchaser in order to maintain the attorney-client privilege of any
information shared with the Purchaser), each Selling Party shall make available
its relevant records and personnel to the Purchaser in connection with any
prosecution of litigation by either Selling Party or the Purchaser against any
Licensees to enforce any of the Purchaser’s rights under this Royalty Purchase
and Sale Agreement or any of the License Agreements, and shall at the
Purchaser’s expense (unless otherwise provided for herein), provide reasonable
assistance and authority to file and bring the litigation, including, if
required to bring the litigation, being joined as a party plaintiff.

 

(g)                                  [***]

 

Section 5.6                                   Termination of a License
Agreement. [***]

 

(a)                                 [***]

 

(b)                                 [***]

 

Section 5.7                                   Audits. No Selling Party shall
cause an inspection or audit of any Licensee’s books and records to be conducted
pursuant to the terms of the applicable License Agreement without the prior
written consent of the Purchaser, which consent shall not be unreasonably
withheld or delayed. In the event that the Purchaser consents in writing to a
request by a Selling Party to cause an inspection or audit of any Licensee’s
books and records, then, if requested by the Purchaser, at the Purchaser’s
expense and subject to the confidentiality limitations under the applicable
License Agreement, the Purchaser shall be entitled to participate in such audit
and inspection, including any audit and inspection of such Licensee’s books and
records with respect to each DM Portfolio Product, and to select such third
party representatives to participate in such audit and inspection (including the
use of any public accounting firm). In addition, the Selling Parties shall, upon
the written request of the Purchaser and in any event in accordance with the
terms of the License Agreement, cause an inspection or audit of any Licensee’s
books and records to be conducted pursuant to, and in accordance with the terms
of the applicable License Agreement with respect to any DM Portfolio Products.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

For the purposes of exercising the Purchaser’s rights pursuant to this
Section 5.7 in circumstances where the Purchaser is requesting that a Selling
Party cause an inspection or audit to be made, the Selling Parties shall use
such third party representatives as selected by the Purchaser (including the use
of any public accounting firm) for such purpose.  The Selling Parties and the
Purchaser agree that all of the expenses of any inspection or audit carried out
for the benefit of and at the request of the Purchaser that would otherwise be
borne by a Selling Party pursuant to the applicable License Agreement shall
instead be borne by the Purchaser, including fees and expenses of any third
party representatives and the Selling Parties’ reasonable, documented
out-of-pocket costs. To the extent that disclosure of an inspection or audit
report prepared by any appropriately qualified third party representative
(whether or not a public accounting firm) following the Purchaser’s exercise of
its rights under this Section 5.7 (whether the Purchaser is participating in an
inspection or audit or requesting that a Selling Party cause an inspection or
audit) is permitted pursuant to any of the License Agreements, the Selling
Parties will, subject to the confidentiality restrictions under the applicable
License Agreement, furnish to the Purchaser a copy of any inspection or audit
report prepared in connection with such inspection or audit. [***]

 

Section 5.8                                   Reversionary Interest. Depomed
shall be entitled to receive an amount equal to 50% of the Royalty Payments, net
of any reasonable and documented out-of-pocket costs and expenses incurred by
the Purchaser in connection with this Royalty Purchase and Sale Agreement
(including costs and expenses associated with audits, defending any DM
Intellectual Property Rights and enforcing the License Agreement or any of the
Transaction Documents and any other costs and expenses borne by the Purchaser
hereunder), once the Purchaser has received aggregate payments (excluding any
amounts previously paid to the Purchaser that are subject to return by the
Purchaser but including the amount of any taxes withheld for the benefit of
Purchaser on such payments) in respect of Royalty Payments under this Royalty
Purchase and Sale Agreement in an amount equal to the Reversionary Interest
Threshold (Depomed’s right to such Royalty Payments, the “Reversionary
Interest,” and the date that such Reversionary Interest Threshold has been met,
the “Reversionary Interest Commencement Date”).  Following the Reversionary
Interest Commencement Date, within 5 Business Days of Purchaser’s receipt of a
Distribution Report, the Purchaser shall provide to the Selling Parties a report
showing in reasonable detail the calculation of the payments in respect of the
Reversionary Interest for the applicable calendar quarter and pay to Depomed the
Reversionary Interest with respect to Royalty Payments received during such
calendar quarter. At the request of Depomed, Purchaser shall provide supporting
documentation with respect to any costs and expenses deducted from the Royalty
Payments for purposes of calculating payments in respect of the Reversionary
Interest. For so long as Depomed is entitled to receive payments in respect of
the Reversionary Interest hereunder and for a period of three years thereafter,
upon prior written notice to the Purchaser, the Selling Parties have the right
to require an audit of such books and records to verify the accuracy of the
calculation of payments in respect of the Reversionary Interest on the same
terms, mutatis mutandis, as the audit rights of the Purchaser under
Section 5.1(c).

 

Section 5.9                                   Tax Matters.

 

(a)                                Notwithstanding the accounting treatment
thereof, for United States federal, state, local and foreign tax purposes, the
Selling Parties and the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

Purchaser shall treat the transactions contemplated by the Transaction Documents
as a sale for United States federal, state, local and foreign tax purposes.
Accordingly, any and all Royalty Payments made pursuant to the License
Agreements after the Closing Date shall be treated as made to the Purchaser (or,
after the Reversionary Interest Commencement Date, such portion as applicable to
the Seller, as applicable) for United States federal, state, local and foreign
tax purposes. The parties shall cooperate to effect the foregoing treatment for
United States federal, state, local and foreign tax purposes in the event that,
notwithstanding the Royalty Payment Instruction, any Licensee, any Sublicensee
or any other Person makes any future remittance of Royalty Payments to a Selling
Party which the Selling Party must remit to the Purchaser pursuant to
Section 5.4 of this Royalty Purchase and Sale Agreement. The Selling Parties
shall report the Royalty Payments hereunder on Form 1099-MISC or applicable form
as royalties for United States federal, state and local income tax purposes. The
Purchaser shall provide to the Selling Parties such properly completed and
executed IRS Form W-9 or other applicable forms, certificates or documents as
reasonably requested by Selling Parties from time to time for purposes of
establishing the Purchaser’s residency for tax purposes and any applicable
exemptions or reductions from U.S. withholding taxes.

 

(b)                                 The parties hereto agree not to take any
position that is inconsistent with the provisions of this Section 5.8 on any tax
return or in any audit or other administrative or judicial proceeding unless
(i) the other party hereto has consented to such actions or (ii) the party
hereto that contemplates taking such an inconsistent position has been advised
by nationally recognized tax counsel in writing that there is no “reasonable
basis” (within the meaning of Treasury Regulation Section 1.6662-3(b)(3)) for
the position specified in this Section 5.8. If there is an inquiry by any
Governmental Authority of the Selling Parties or the Purchaser related to this
Section 5.8, the parties hereto shall cooperate with each other in responding to
such inquiry in a reasonable manner consistent with this Section 5.8.

 

Section 5.10                            Existence. Each Selling Party shall
(a) preserve and maintain its existence (except as permitted under Section 9.4
in respect of Depomed), (b) use commercially reasonable efforts to preserve and
maintain its rights, franchises and privileges, except to the extent the failure
to do so would not reasonably be expected to result in an Adverse Change, and
(c) qualify and remain qualified in good standing in each jurisdiction where the
failure to preserve and maintain such qualifications could reasonably be
expected to result in an Adverse Change.

 

Section 5.11                            Seller Operations. The Seller was formed
solely for the purpose of owning the Contributed Assets and the transfer of the
Subject Assets to the Purchaser pursuant hereto and shall not engage in any
business or other activity not expressly contemplated by the Transaction
Documents.  Except as permitted under Section 9.4, all of the equity interests
in Seller have at all times been, and shall always be, owned, directly or
indirectly, by Depomed.  The Seller will not acquire or otherwise possess any
assets or incur any liabilities, Liens (other than Permitted Liens) or other
obligations (contractual or otherwise) except in connection with the performance
of its obligations under the Transaction Documents or resulting out of the
ownership of the Contributed Assets that are not Subject Assets.  The Seller
will at all times remain in existence as a limited liability company separate
and distinct from Depomed or any

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

other Person and will not consent to or enter into agreement or contract with
respect to reorganization, merger, recapitalization or consolidation of the
Seller with or into any other Person.  Neither the Seller nor Depomed or any
manager of the Seller shall amend or alter the Seller Organizational Documents,
agree to dissolve the Seller or otherwise windup its affairs or allow or take
any action for the Seller to become subject to any Bankruptcy Event.  The Seller
shall not fail to correct any known misunderstanding regarding the separate
identity of the Seller and shall maintain its accounts, books and records
separate from any other Person (including Depomed) and will not commingle any
funds with any other Person (including Depomed), except to the extent set forth
herein with respect to amounts deposited in the Collection Account.

 

Section 5.12                            Enforcement of DM Portfolio Patents.
[***]

 

Section 5.13                            Compliance with Obligations under
Certain Agreements. [***]

 

Section 5.14                            Compliance with Terms of Certain
Agreements.

 

(a)                                 [***]

 

(b)                                 [***]

 

(c)                                  [***]

 

Section 5.15                            Withdrawal of Certain Asserted Claims.

 

(a)                                 [***]

 

(b)                                 [***]

 

Section 5.16                            Enforcement of DM Portfolio Patents
[***]. [***]

 

ARTICLE VI
THE CLOSING

 

Section 6.1                                   Closing. The closing of the
transactions contemplated hereby (the “Closing”) shall take place
contemporaneous with the execution of this Royalty Purchase and Sale Agreement
(the “Closing Date”), at the offices of Gibson, Dunn & Crutcher, 333 South Grand
Avenue, Los Angeles, CA 90071, or such other place as the parties hereto
mutually agrees.

 

Section 6.2                                   Closing Deliverables of the
Selling Parties. At or prior to the Closing, the Selling Parties shall have
delivered or cause to be delivered to the Purchaser the following:

 

(a)                                this Royalty Purchase and Sale Agreement duly
executed by each Selling Party;

 

(b)                                 the Bill of Sale duly executed by each
Selling Party;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

(c)                                  evidence, in form and substance reasonably
satisfactory to the Purchaser, of the consummation of the Contribution,
including delivery of the Contribution Agreement executed by each Selling Party;

 

(d)                                 a certificate of an executive officer of
each Selling Party (the statements made in which shall be true and correct on
and as of the Closing Date): (i) attaching copies, certified by such officers as
true and complete, of (x) the certificate of incorporation and bylaws of Depomed
and the Seller Organizational Documents and (y) resolutions of the board of
directors or other governing body of Depomed authorizing and approving the
execution, delivery and performance by Depomed of the Transaction Documents and
the transactions contemplated herein and therein and (ii) setting forth the
incumbency of the officer or officers of each Selling Party who have executed
and delivered the Transaction Documents, including therein a signature specimen
of each such officer or officers; and

 

(e)                                  such other certificates, documents and
financing statements as the Purchaser may have reasonably requested, including a
financing statement reasonably satisfactory to the Purchaser to create, evidence
and perfect the sale, assignment, transfer, conveyance and grant of the Subject
Assets pursuant to Section 2.1 and the back-up security interest granted
pursuant to Section 2.1(e).

 

Section 6.3                                   Closing Deliverables of the
Purchaser. At the Closing, the Purchaser shall deliver or cause to be delivered
to the Selling Parties the following:

 

(a)                                 this Royalty Purchase and Sale Agreement
duly executed by the Purchaser;

 

(b)                                 the Bill of Sale duly executed by the
Purchaser; and

 

(c)                                  payment of the Purchase Price in accordance
with Section 2.2.

 

Section 6.4                                   Post-Closing Matter.  The Seller
shall establish the Collection Account within 15 days of the Closing Date and
the parties shall enter into a Control Agreement with respect to the Collection
Account within 15 days of the Closing Date.  Promptly upon establishment of the
Collection Account, the Selling Parties shall execute and distribute to each
Licensee a Royalty Payment Instructions with respect to the applicable License
Agreement.  The parties acknowledge and agree that the Collection Account to be
established pursuant to this Section 6.4 shall provide for the regular sweeping
of all funds in the Collection Account into the Purchaser Account on a basis of
no less often than weekly.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.1                                   Indemnification by the Seller.
Each Selling Party, on a joint and several basis, agrees to indemnify and hold
each of the Purchaser and its Affiliates and any and all of their respective
partners, directors, managers, members, officers, employees, agents and
controlling persons (each, a “Purchaser Indemnified Party”) harmless from and
against, and will pay to each Purchaser Indemnified Party the amount of, any and
all Losses (including

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees) awarded against or incurred or suffered by such
Purchaser Indemnified Party, arising out of, or involving any third party claim,
demand, action or proceeding arising out of, (i) any breach of any
representation, warranty or certification made by a Selling Party in or pursuant
to any of the Transaction Documents or a Distribution Report, (ii) any breach of
or default by a Selling Party of any covenant or agreement of such Selling Party
under any Transaction Document or any License Agreement, (iii) any Excluded
Liabilities and Obligations, (iv) third party claims arising on or after the
Closing Date and asserted against a Purchaser Indemnified Party with respect to
the transactions contemplated in any Transaction Document or the License
Agreements (other than to the extent any such Losses arise out of an alleged or
actual violation of Applicable Law by any Purchaser Indemnified Party or an
actual breach by any Purchaser Indemnified Party of any Transaction Document or
an alleged or actual breach by any Purchaser Indemnified Party of any other
agreement or obligation to which such Purchaser Indemnified Party is a party or
to which it or its assets are otherwise subject or bound),  and (v) any fees,
expenses, costs, liabilities or other amounts incurred or owed by a Selling
Party or its Affiliates to any brokers, financial advisors or comparable other
Persons retained or employed by it or for its benefit in connection with the
transactions contemplated by this Royalty Purchase and Sale Agreement; provided,
however, that the foregoing shall exclude any indemnification to any Purchaser
Indemnified Party (A) that results from the bad faith, gross negligence or
willful misconduct of such Purchaser Indemnified Party, or (B) to the extent
resulting from acts or omissions of the Seller or any of its Affiliates based
upon the written instructions from any Purchaser Indemnified Party (unless the
Selling Party is otherwise liable for such Losses pursuant to the terms of this
Royalty Purchase and Sale Agreement). Any amounts due to any Purchaser
Indemnified Party hereunder shall be payable by the Selling Parties to such
Purchaser Indemnified Party upon demand.

 

Section 7.2                                   Indemnification by the Purchaser.
The Purchaser agrees to indemnify and hold each of the Selling Parties and their
Affiliates and any and all of their respective partners, directors, managers,
members, officers, employees, agents and controlling Persons (each, a “Seller
Indemnified Party”) harmless from and against, and will pay to each Seller
Indemnified Party the amount of, any and all Losses (including reasonable
attorneys’ fees) awarded against or incurred or suffered by such Seller
Indemnified Party, arising out of, or involving any third party claim, demand,
action or proceeding arising out of, (i) any breach of any representation,
warranty or certification made by the Purchaser in or pursuant to any of the
Transaction Documents, (ii) any breach of or default under any covenant or
agreement by the Purchaser to a Selling Party pursuant to any Transaction
Document to which the Purchaser is party, (iii) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Purchaser or its Affiliates
to any brokers, financial advisors or comparable other Persons retained or
employed by it or for its benefit in connection with the transactions
contemplated by this Royalty Purchase and Sale Agreement, and (iv) acts or
omissions of a Selling Party or any of its Affiliates based upon written
instructions from any Purchaser Indemnified Party (unless the Selling Party is
otherwise liable for such Losses pursuant to the terms of this Royalty Purchase
and Sale Agreement); provided, however, that the foregoing shall exclude any
indemnification to any Seller Indemnified Party (A) that results from the bad
faith, gross negligence or willful misconduct of such Seller Indemnified Party,
(B) to the extent resulting from the performance by a Selling Party or any other
Person (excluding the Purchaser) or the failure of a Selling Party or any other
Person (excluding the Purchaser) to perform any of its obligations under, or any
breach of any of a Selling Party’s representations and warranties in, any of the
Transaction Documents

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

or (C) to the extent resulting from acts or omissions of the Purchaser or any of
its Affiliates based upon the written instructions from any Seller Indemnified
Party. Any amounts due to any Seller Indemnified Party hereunder shall be
payable by the Purchaser to such Seller Indemnified Party upon demand.

 

Section 7.3                                   Procedures. If any claim, demand,
action or proceeding (including any investigation by any Governmental Authority)
shall be brought or alleged against an indemnified party in respect of which
indemnity is to be sought against an indemnifying party pursuant to Section 7.1
or Section 7.2, the indemnified party shall, promptly after receipt of notice of
the commencement of any such claim, demand, action or proceeding, notify the
indemnifying party in writing of the commencement of such claim, demand, action
or proceeding, enclosing a copy of all papers served, if any; provided, that the
omission to so notify such indemnifying party will not relieve the indemnifying
party from any liability that it may have to any indemnified party under
Section 7.1 or Section 7.2 unless, and only to the extent that, the indemnifying
party is actually prejudiced by such omission. In the event that any such action
is brought against an indemnified party and it notifies the indemnifying party
of the commencement thereof in accordance with this Section 7.3, the
indemnifying party will be entitled, at the indemnifying party’s sole cost and
expense, to participate therein and, to the extent that it may wish, to assume
the defense thereof, with counsel selected by such indemnifying party, and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Article VII for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. In any such
proceeding, an indemnified party shall have the right to retain its own counsel,
but the reasonable fees and expenses of such counsel shall be at the expense of
such indemnified party unless (a) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (b) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (c) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interests between them based on the
advice of counsel to the indemnified party. It is agreed that the indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate law firm (in addition to local counsel where necessary) for all
such indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its prior written consent, but, if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any Loss by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or discharge of any claim or pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement, compromise or discharge, as the case may be,
(i) includes an unconditional written release of such indemnified party, in form
and substance reasonably satisfactory to the indemnified party, from all
liability on claims that are the subject matter of such claim or proceeding,
(ii) does not include any statement as to an admission of fault, culpability or
failure

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

37

--------------------------------------------------------------------------------

 

to act by or on behalf of any indemnified party and (iii) does not impose any
continuing material obligation or restrictions on any indemnified party.

 

Section 7.4                                   Exclusive Remedy. Subject to
Section 9.2, following the Closing, the indemnification afforded by this
Article VII shall be the sole and exclusive remedy for any and all Losses
awarded against or incurred or suffered by a Seller Indemnified Party or
Purchaser Indemnified Party (as applicable) in connection with the transactions
contemplated by the Transaction Documents, including with respect to any breach
of any representation, warranty or certification made by a party hereto in or
pursuant to any of the Transaction Documents or a Distribution Report or any
breach of or default under any covenant or agreement by a party hereto pursuant
to any Transaction Document. Notwithstanding the foregoing, the limitations set
forth in this Section 7.4 shall not apply to a party’s claim for indemnification
hereunder in the case of fraud, bad faith or willful misconduct. In addition, it
is understood and agreed among the Selling Parties and the Purchaser that,
notwithstanding this Section 7.4, the Purchaser may exercise any remedies
available to it at law or in equity in the event that (i) a Bankruptcy Event has
occurred with respect to a Selling Party or (ii) the back-up security interest
granted to the Purchaser pursuant to Section 2.1(e) shall cease to create, or
shall be asserted by a Selling Party not to create, in the event that the
transfer contemplated by this Royalty Purchase and Sale Agreement is held not to
be a sale, a valid, perfected, first priority security interest in the Subject
Assets, except to the extent that any such loss of perfection or priority
results from the failure of the Purchaser to make related filings or to continue
previously filed financing statements and other documents prior to the
expiration thereof or the failure of the Purchaser to enter into a Control
Agreement with respect to the Collection Account.

 

ARTICLE VIII
TERMINATION

 

Section 8.1                                   Termination Date. This Royalty
Purchase and Sale Agreement shall terminate on the third anniversary following
the date upon which the later of the following occurs: (a) October 25, 2021, and
(b) at such time as no Royalty Payments remain payable under any License
Agreement and each of the License Agreements has expired by their terms.

 

Section 8.2                                   Effect of Termination. In the
event of the termination of this Royalty Purchase and Sale Agreement pursuant to
Section 7.01, this Royalty Purchase and Sale Agreement shall become void and of
no further force and effect, except for those rights and obligations that have
accrued prior to the date of such termination or relate to any period prior
thereto, including the payment in accordance with the terms hereof of the
Royalty Payments or other monetary payment on account of the Subject Assets. 
Notwithstanding the foregoing, Article I, Article VII, Article VIII, Article IX,
and Section 5.2(b) shall survive such termination and there shall be no
liability on the part of any party hereto, any of its Affiliates or controlling
Persons or any of their respective officers, directors, equityholders,
debtholders, members, partners, controlling Persons, managers, agents or
employees, other than as provided for in this Section 8.02. Nothing contained in
this Section 8.02 shall relieve any party hereto from liability for any breach
of this Agreement that occurs prior to such termination, which liability shall
survive such termination.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

38

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1                                   Survival. All representations,
warranties and covenants made herein and in any other Transaction Document or
any certificate delivered pursuant to this Royalty Purchase and Sale Agreement
shall survive the execution and delivery of this Royalty Purchase and Sale
Agreement and the Closing until the termination of this Agreement; provided,
however, that (i) the representations and warranties made pursuant to Sections
3.7, 3.8 and 3.14 shall survive for a period of two years from the Closing Date
and (ii) the representations and warranties made pursuant to Section 3.6 shall
survive for a period of four years from the Closing Date. No party hereto shall
have any liability or obligations of any nature with respect to a representation
and warranty after the termination of the survival thereof, unless the other
party shall have delivered written notice to such party, pursuant to
Section 7.3, for indemnification with respect to a breach of such representation
and warranty prior to the date of such termination.

 

Section 9.2                                   Performance; Equitable Relief.
Each of the parties hereto acknowledges that the other parties hereto will have
no adequate remedy at law if it fails to perform any of its obligations under
any of the Transaction Documents. In such event, each of the parties hereto
agrees that the other parties hereto shall have the right, in addition to any
other rights it may have (whether at law or in equity), to specific performance
of this Royalty Purchase and Sale Agreement and to pursue any other equitable
remedies including injunction. Each of the parties hereto may pursue such
specific performance or other equitable remedies without going through any of
the procedures set forth in Article VII.  In furtherance of the foregoing,
Depomed hereby guarantees, and shall be directly liable for, performance by the
Seller in respect of all of the Seller’s obligations arising out of or in
relation to any of the Transaction Documents and the transactions contemplated
thereby.

 

Section 9.3                                   Notices.  Except as otherwise
expressly provided herein, all notices, consents, waivers and other
communications hereunder shall be in writing and shall be effective (a) upon
receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier, (c) on the date personally delivered to an authorized officer
of the party to which sent or (d) on the date transmitted by facsimile or other
electronic transmission with a confirmation of receipt, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient as follows:

 

if to a Selling Party, to:

 

Depomed, Inc. 
7999 Gateway Boulevard, Suite 300
Newark, California
Attention: Legal Department
Telephone: (510) 744-8000
Facsimile: (510) 744-8001
Email: mgossling@depomed.com

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

with a copy to:

Cooley LLP

101 California St., 5th Floor

San Francisco, CA 94111

Attn:  Gian-Michele aMarca

Email:  gmamarca@cooley.com

 

if to the Purchaser, to:

 

PDL BioPharma, Inc.
932 Southwood Blvd.
Incline Village, Nevada 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501
Email: general.counsel@pdl.com

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention:  Dhiya El-Saden, Esq.
Telephone: (213) 229-7196
Facsimile: (213) 229-6196
Email: delsaden@gibsondunn.com

 

Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent. Notwithstanding the
foregoing, the Selling Parties and the Purchaser may deliver reports and notices
under Section 5.1 via email provided that the parties shall have agreed in
writing upon mutually acceptable procedures for such delivery.

 

Section 9.4                                   Successors and Assigns. The
provisions of this Royalty Purchase and Sale Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The Seller shall not be entitled to assign (whether by
contract, operation of law, merger, consolidation, reorganization, sale of all
or substantially all of such Person’s assets or all of such Person’s assets
related to any DM Portfolio Product or otherwise) any of its obligations and
rights under this Royalty Purchase and Sale Agreement without the prior written
consent of the Purchaser. Either Depomed or the Purchaser may assign (whether by
contract, operation of law, merger, consolidation, reorganization, sale of all
or substantially all of such Person’s assets or all of such Person’s assets
related to any DM Portfolio Product or otherwise) any of its obligations and
rights hereunder, in whole or in part, without restriction and without the
consent of the other party; provided that (a) in the case of Depomed, it must
assign all (and not part) of its rights and obligations hereunder and all of its
equity interests in the Seller as part of the same transaction or series of
transactions, any assignee must expressly assume in writing the obligations of
Depomed hereunder and such assignment may not result in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

40

--------------------------------------------------------------------------------


 

an Adverse Change, and (b) in the case of the Purchaser, the assignee (other
than in the case of an assignment solely in the nature of a security interest)
shall expressly assume the obligations of the Purchaser hereunder. The assigning
party shall give notice of any such assignment to the other parties pursuant to
Section 9.3 hereof promptly after the occurrence thereof.

 

Section 9.5                                   Nature of Relationship. The
relationship between the Selling Parties, on the one hand, and the Purchaser, on
the other, is solely that of seller and purchaser, and neither the Selling
Parties, on the one hand, nor the Purchaser, on the other, has any fiduciary or
other special relationship with the other party hereto or any of its Affiliates.
Nothing contained herein or in any other Transaction Document shall be deemed to
constitute the Selling Parties and the Purchaser as a partnership, an
association, a joint venture or any other kind of entity or legal form.

 

Section 9.6                                   Entire Agreement. This Royalty
Purchase and Sale Agreement together with the Exhibits hereto (which are
incorporated herein by reference), the other Transaction Documents, and that
certain Mutual Nondisclosure Agreement, as amended, dated as of February 28,
2012 by and among the Purchaser and Depomed, constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties hereto with respect to the subject matter of this
Royalty Purchase and Sale Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Exhibits
hereto or the other Transaction Documents) has been made or relied upon by
either party hereto. Neither this Royalty Purchase and Sale Agreement nor any
provision hereof is intended to confer upon any Person other than the parties
hereto and the other Persons referenced in Article VII any rights or remedies
hereunder.

 

Section 9.7                                   Governing Law.

 

(a)                                 THIS ROYALTY PURCHASE AND SALE AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Royalty Purchase and Sale
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by Applicable Law, in such federal
court. Each of the parties hereto agrees that a final judgment in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

41

--------------------------------------------------------------------------------


 

any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Royalty Purchase and Sale Agreement in any court referred to in Section 9.7(b).
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each of the parties hereto irrevocably
consents to service of process in the manner provided for notices in
Section 9.3. Nothing in this Royalty Purchase and Sale Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law. Each of the parties hereto waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by New York law.

 

Section 9.8                                   Waiver of Jury Trial. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS ROYALTY PURCHASE AND SALE
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS ROYALTY PURCHASE
AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 9.8.

 

Section 9.9                                   Severability. If one or more
provisions of this Royalty Purchase and Sale Agreement are held to be invalid,
illegal or unenforceable by a court of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Royalty Purchase and Sale Agreement, which shall remain in full force and
effect, and the parties hereto shall replace such invalid, illegal or
unenforceable provision with a new provision permitted by Applicable Law and
having an economic effect as close as possible to the invalid, illegal or
unenforceable provision. Any provision of this Royalty Purchase and Sale
Agreement held invalid, illegal or unenforceable only in part or degree by a
court of competent jurisdiction shall remain in full force and effect to the
extent not held invalid, illegal or unenforceable.

 

Section 9.10                            Counterparts. This Royalty Purchase and
Sale Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Royalty Purchase and Sale Agreement shall
become effective when each party hereto shall have received a counterpart

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

42

--------------------------------------------------------------------------------


 

hereof signed by the other party hereto. Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.

 

Section 9.11                            Amendments; No Waivers. Neither this
Royalty Purchase and Sale Agreement nor any term or provision hereof may be
amended, supplemented, restated, waived, changed or modified except with the
written consent of the parties hereto. No failure or delay by any party hereto
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No notice to or demand on any party hereto in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval
hereunder shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

 

Section 9.12                            Cumulative Remedies. The remedies herein
provided are cumulative and not exclusive of any remedies provided by Applicable
Law.

 

Section 9.13                            Table of Contents and Headings. The
Table of Contents and headings of the Articles and Sections of this Royalty
Purchase and Sale Agreement have been inserted for convenience of reference
only, are not to be considered a part hereof and shall in no way modify or
restrict any of the terms or provisions hereof.

 

Section 9.14                            No Presumption Against Drafting Party.
Each of the parties hereto acknowledges that each party to this Royalty Purchase
and Sale Agreement has been represented by counsel in connection with this
Royalty Purchase and Sale Agreement and the transactions contemplated by this
Royalty Purchase and Sale Agreement.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Royalty Purchase and Sale Agreement against the drafting party has no
application and is expressly waived.

 

[SIGNATURE PAGE FOLLOWS]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Royalty Purchase and
Sale Agreement as of the day and year first written above.

 

 

 

DEPOMED, INC.

 

 

 

/s/ James A. Schoeneck

 

Name: James A. Schoeneck

 

Title: President and Chief Executive Officer

 

 

 

 

 

DEPO DR SUB, LLC

 

By: Depomed, Inc.

 

Its: Managing Member

 

 

 

/s/ James A. Schoeneck

 

Name: James A. Schoeneck

 

Title: President and Chief Executive Officer

 

 

 

 

 

PDL BIOPHARMA, INC.

 

 

 

/s/ John P. McLaughlin

 

Name: John P. McLaughlin

 

Title: President and Chief Executive Officer

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

Royalty Purchase and Sale Agreement

 

--------------------------------------------------------------------------------
